THIRD AMENDED AND RESTATED LOAN AGREEMENT


dated as of August 9, 2018


among


RCM TECHNOLOGIES, INC. AND ALL OF ITS SUBSIDIARIES,
as the Borrowers,




THE LENDERS PARTY HERETO,


and


CITIZENS BANK OF PENNSYLVANIA,
as Administrative Agent






CITIZENS BANK OF PENNSYLVANIA,
as Sole Lead Arranger and Sole Bookrunner
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION
1
Section 1.1
Definitions
1
Section 1.2
Terms Generally
36
Section 1.3
Accounting Terms; GAAP
37
Section 1.4
Rounding
37
Section 1.5
Reference to Time
37
Section 1.6
Resolution of Drafting Ambiguities
37
Section 1.7
Status of Loan Document Obligations
37
Section 1.8
Interest
38
Section 1.9
Original Loan Agreement
38
ARTICLE 2 THE CREDITS
38
Section 2.1
Commitments
38
Section 2.2
Borrowings, Conversions and Continuations of Loans
38
Section 2.3
Letters of Credit
40
Section 2.4
Termination and Reduction of Commitments
46
Section 2.5
Repayment of Loans; Evidence of Debt
47
Section 2.6
Prepayments
47
Section 2.7
Payments Generally; Administrative Agent's Clawback
49
Section 2.8
Defaulting Lenders
51
Section 2.9
Cash Collateral
53
Section 2.10
Accordion
55
ARTICLE 3 INTEREST, FEES, YIELD PROTECTION, ETC.
55
Section 3.1
Interest
55


 
 
 

--------------------------------------------------------------------------------


 
Section 3.2
Fees
56
Section 3.3
Alternate Rate of Interest
57
Section 3.4
Increased Costs; Illegality
58
Section 3.5
Break Funding Payments
60
Section 3.6
Taxes
61
Section 3.7
Mitigation Obligations; Replacement of Lenders
64
ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
65
Section 4.1
Conditions to Initial Credit Extensions
65
Section 4.2
Conditions to All Credit Extensions
67
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
68
Section 5.1
Existence, Qualification and Power; Compliance with Laws
68
Section 5.2
Authorization; No Contravention
68
Section 5.3
Governmental Authorization; Other Consents
68
Section 5.4
Binding Effect
69
Section 5.5
Financial Statements; No Material Adverse Effect
69
Section 5.6
Litigation
69
Section 5.7
Environmental Matters
69
Section 5.8
Ownership of Properties; Liens
71
Section 5.9
Casualty, Etc
71
Section 5.10
Investment Company Status, Etc
71
Section 5.11
Taxes
71
Section 5.12
ERISA
72
Section 5.13
Subsidiaries; Equity Interests
73
Section 5.14
Insurance
73
Section 5.15
Federal Reserve Regulations, Etc
73
Section 5.16
Collateral Documents
73


 
 
 
- ii -

--------------------------------------------------------------------------------


 
Section 5.17
Solvency
74
Section 5.18
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
74
Section 5.19
Accuracy of Information, Etc.
74
Section 5.20
Labor Matters
75
Section 5.21
Absence of Certain Restrictions
75
Section 5.22
No Default
75
Section 5.23
Common Enterprise
75
Section 5.24
Brokers' Fees
75
Section 5.25
EEA Financial Institutions
75
ARTICLE 6 AFFIRMATIVE COVENANTS
75
Section 6.1
Financial Statements and Other Information
75
Section 6.2
Notices of Material Events
77
Section 6.3
Existence; Conduct of Business
78
Section 6.4
Payment and Performance of Obligations
78
Section 6.5
Maintenance of Properties
78
Section 6.6
Books and Records; Inspection Rights
78
Section 6.7
Compliance with Laws
79
Section 6.8
Use of Proceeds
79
Section 6.9
Information Concerning Collateral
79
Section 6.10
Insurance
80
Section 6.11
Casualty Events
81
Section 6.12
Covenant to Become Co-Borrower and Provide Security
81
Section 6.13
Environmental Matters
83
Section 6.14
Bank Accounts
83
Section 6.15
Employee Benefit Plans
83
Section 6.16
Change in Chief Executive Officer or Executive Management
83


 
- iii -

--------------------------------------------------------------------------------

Section 6.17
Canadian Collateral
84
ARTICLE 7 NEGATIVE COVENANTS
84
Section 7.1
Liens
84
Section 7.2
Fundamental Changes; Business; Fiscal Year
85
Section 7.3
Investments, Loans and Advances
85
Section 7.4
Dispositions
86
Section 7.5
Acquisitions; Sale and Lease Back Transactions
86
Section 7.6
Swap Agreements
87
Section 7.7
Guarantees; Distributions, Redemptions and Other Indebtedness
87
Section 7.8
Transactions with Affiliates
87
Section 7.9
Amendment of Material Documents
87
Section 7.10
Financial Covenants
88
Section 7.11
Payments on Subordinated Debt
88
Section 7.12
Government Regulation
88
Section 7.13
Hazardous Materials
88
Section 7.14
Use of Lender's or Agent's Name
89
Section 7.15
Miscellaneous Covenants
89
Section 7.16
Change of Ownership Interests
89
ARTICLE 8 EVENTS OF DEFAULT
89
Section 8.1
Events of Default
89
Section 8.2
Remedies Upon Event of Default
91
Section 8.3
Application of Funds
92
ARTICLE 9   THE ADMINISTRATIVE AGENT
93
Section 9.1
Appointment and Authority
93
Section 9.2
Rights as a Lender
93
Section 9.3
Exculpatory Provisions
93


 
 
- iv -

--------------------------------------------------------------------------------

 
Section 9.4
Reliance by Administrative Agent
94
Section 9.5
Delegation of Duties
95
Section 9.6
Resignation of Administrative Agent
95
Section 9.7
Non-Reliance on Administrative Agent and Other Lenders
96
Section 9.8
No Other Duties, Etc
96
Section 9.9
Administrative Agent May File Proofs of Claim
96
Section 9.10
Collateral Matters
97
Section 9.11
Compliance with Flood Insurance Laws
97
Section 9.12
Cash Management Obligations and Swap Agreement Obligations
97
ARTICLE 10 MISCELLANEOUS
98
Section 10.1
Notices
98
Section 10.2
Waivers; Amendments
100
Section 10.3
Expenses; Indemnity; Damage Waiver
102
Section 10.4
Successors and Assigns
103
Section 10.5
Survival
107
Section 10.6
Counterparts; Integration; Effectiveness; Electronic Execution
107
Section 10.7
Severability
108
Section 10.8
Right of Setoff
108
Section 10.9
Governing Law; Jurisdiction; Consent to Service of Process
108
Section 10.10
WAIVER OF JURY TRIAL
109
Section 10.11
Payments Set Aside
109
Section 10.12
Headings
110
Section 10.13
Interest Rate Limitation
110
Section 10.14
Treatment of Certain Information; Confidentiality
110
Section 10.15
USA PATRIOT Act Notice
111
Section 10.16
No Fiduciary Duty
111


 
- v -

--------------------------------------------------------------------------------

Section 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
111
Section 10.18
Certain ERISA Matters
112


SCHEDULES:
Schedule 2.1
Commitments
Schedule 2.3
Existing Letters of Credit
Schedule 4.1(f)
Collateral Documents and Related Requirements
Schedule 5.6
Disclosed Matters
Schedule 5.13
Subsidiaries; Equity Interests
Schedule 5.14
Insurance
Schedule 5.16(a)
UCC Filing Offices
Schedule 7.1
Existing Liens
Schedule 10.1
Notice Information



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Committed Loan Notice
Exhibit C
Form of Revolving Loan Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Closing Certificate
Exhibit F
Form of Subsidiary Joinder Agreement
Exhibit G-1
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-2
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-3
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit G-4
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes
Exhibit H
Form of Solvency Certificate
Exhibit I
Form of Secured Obligation Designation Notice


 
- vi -

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AGREEMENT
THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of August 9, 2018, among RCM
TECHNOLOGIES, INC., a Nevada corporation ("RCM"), and ALL OF ITS SUBSIDIARIES
(collectively, the "Borrowers"), the Lenders party hereto, and CITIZENS BANK OF
PENNSYLVANIA, as Administrative Agent.
RECITALS
A. The Borrowers, the Lenders and the Administrative Agent are presently parties
to a certain Second Amended and Restated Loan and Security Agreement dated as of
the 19th day of February, 2009 (as the same has been amended and modified prior
to the date hereof, the "Original Loan Agreement").
B. Pursuant to the terms and provisions of the Original Loan Agreement, the
Lenders made available to the Borrowers a revolving line of credit in the
aggregate amount of $40,000,000.00 (the "Original Revolving Facility").
C. The Borrowers have requested that the Lenders agree to amend and restate the
Original Loan Agreement in its entirety to, among other things, (i) amend the
Original Revolving Facility to provide for a revolving line of credit facility
having a maximum limit of $45,000,000.00 (which revolving line of credit
facility shall include the ability of the Borrowers to request the issuance of
trade and standby letters of credit thereunder), and (ii) extend the maturity
date thereof.
D. The Borrowers, the Lenders and the Administrative Agent are entering into
this Agreement and the Security Agreement (as such term is defined hereinafter)
for the purpose of amending and restating in its entirety the Original Loan
Agreement so that, following the date hereof, all of the loans heretofore
extended by the Lenders to the Borrowers pursuant to the Original Loan Agreement
and/or hereafter extended by the Lenders to the Borrowers shall be governed by
the terms and provisions of this Agreement and the other Loan Documents (as such
term is defined hereinafter).
 In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1

DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1 Definitions.  As used in this Agreement, the following terms have
the meanings specified below:
 "Accordion Feature" has the meaning assigned to such term in Section 2.10.
 "Acquired EBITDA" means, with respect to any Acquired Entity or Business for
any period, the historical Consolidated EBITDA of such Acquired Entity or
Business for such period as certified by a Financial Officer of the Borrowers,
which historical Consolidated EBITDA shall be calculated in a manner consistent
with the definition of Consolidated EBITDA herein and to be based on financial
statements for such Acquired Entity or Business prepared in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments
with respect to financial statements that are not annual audited financial
statements), provided that when such Acquired EBITDA is included in Consolidated
EBITDA it shall be on a Pro Forma Basis.
 

--------------------------------------------------------------------------------



 "Acquired Entity or Business" means, for any period, any Person, property,
business or asset acquired by a Borrower or any of its Subsidiaries in a
Permitted Acquisition, to the extent not subsequently sold, transferred or
otherwise Disposed of during such period.
 "Acquisition" means any transaction or series of related transactions
resulting, directly or indirectly, in:  (a) the acquisition by any Person of (i)
all or substantially all of the assets of another Person or (ii) all or
substantially all of any business line, unit or division of another Person, (b)
the acquisition by any Person (i) of in excess of 50% of the Equity Interests of
any other Person, or (ii) otherwise causing any other Person to become a
subsidiary of such Person, or (c) a merger, amalgamation consolidation, or any
other combination of any Person with another Person (other than a Person that is
a Borrower or a Subsidiary of a Borrower) in which a Borrower or any of its
Subsidiaries is the surviving Person.
 "Adjusted LIBOR Rate" means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the LIBOR Rate in effect
for such Interest Period multiplied by the Statutory Reserve Rate; provided,
however, that the Adjusted LIBOR Rate shall at no time be less than 0% per
annum.
 "Administrative Agent" means Citizens Bank, in its capacity as administrative
agent for the Lenders or any successor thereto.
 "Administrative Agent's Payment Office" means the Administrative Agent's office
located at One Logan Square, 130 N. 18th Street, Suite 1310, Philadelphia,
Pennsylvania 19103, or such other office as to which the Administrative Agent
may from time to time notify the Borrowers and the Lenders.
 "Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 "Agent Parties" has the meaning assigned to such term in Section 10.1(d)(iii).
"Agreement" means this Third Amended and Restated Loan Agreement, as the same
may be amended, modified or restated from time to time.
 "Agreement Date" means the first date appearing in this Agreement.
 "Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption.
 "Anti-Terrorism Laws" has the meaning assigned to such term in Section 5.18(c).
 "Applicable Lending Office" means for any Lender, such Lender's office, branch
or affiliate designated for LIBOR Loans or Letters of Credit or participations
therein, as applicable, as notified to the Administrative Agent, any of which
offices may be changed by such Lender.
 "Applicable Margin" means with respect to the Revolving Loans, the Unused
Facility Fee and the L/C Participation Fees, during the applicable periods set
forth below: in the case of (i) Prime Rate Borrowings, the percentage set forth
in the following table under the heading "Prime Rate Margin", (ii) LIBOR
Borrowing, the percentage set forth in the following table under the heading
"LIBOR Margin", (iii)  the L/C Participation Fees, the percentage set forth in
the table under the heading "L/C Participation Fee", and (iv) the Unused
Facility Fees, the percentage set forth in the table under the heading "Unused
Facility Fee":
2

--------------------------------------------------------------------------------



Pricing
Level
Consolidated Total Funded
Debt to Consolidated
EBITDA Ratio
Prime
Rate
Margin
LIBOR
Margin
 
Unused
Facility Fee
L/C
Participation
Fee
IV
Greater than or equal to 2.50:1.00
0.25%
2.00%
0.20%
0.20%
III
Greater than or equal to 2.25:1.00 but less than 2.50:1.00
0%
1.75%
0.15%
0.175%
II
Greater than or equal to 1.25:1.00 but less than 2.25:1.00
0%
1.50%
0.125%
0.15%
I
Less than 1.25:1.00
0%
1.25%
0.10%
0.125%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a "Margin Determination Date") that is the first day of the calendar month
following the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.1(c) for the most recently ended fiscal
quarter of the Borrower. In the event that financial statements and a Compliance
Certificate for the fiscal quarter most recently completed prior to such date of
determination either: (i) have not been delivered to the Administrative Agent in
compliance with the requirements of this Agreement, or (ii) if delivered, do not
comply in form with the requirements for quarterly financial statements and/or
Compliance Certificates set forth herein (as determined in the sole reasonable
judgment of the Administrative Agent), then the Administrative Agent may
determine, in its reasonable judgment, the Applicable Margin that will be in
effect for the period commencing on such date until delivery of documents which
do comply, and (provided that the Applicable Margin shall be based on Pricing
Level IV until the Margin Determination Date for the first fiscal quarter ending
after the Closing Date).  The Applicable Margin shall be effective from one
Margin Determination Date until the next Margin Determination Date.  Any
adjustment in the Applicable Margin shall be applicable to all Loans then
existing or subsequently made during the applicable period for which the
relevant Applicable Margin applies.
Notwithstanding the foregoing, in the event that any financial statement
delivered pursuant to Section 6.1(a) or (b) or any Compliance Certificate
delivered pursuant to Section 6.1(c) is inaccurate (regardless of whether (i)
any of the Revolving Commitments are in effect, or (ii) any Loans or Letters of
Credit are outstanding when such inaccuracy is discovered or such financial
statement or Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an "Applicable Period") than the Applicable Margin applied for such
Applicable Period, then (A) the Borrowers shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (B) the Applicable Margin for such Applicable Period shall be determined
as if the Consolidated Total Funded Debt to Consolidated EBITDA Ratio in the
corrected Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrowers shall immediately, jointly and severally, pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.7.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Section 3.1 and Section 8.1.
3

--------------------------------------------------------------------------------



 "Applicable Percentage" means, at any time (a) with respect to any Lender, the
percentage equal to a fraction the numerator of which is the amount of such
Lender's Revolving Commitment and the denominator of which is the aggregate
amount of all Revolving Commitments of all Lenders (provided that if the
Revolving Commitments have terminated or expired, the Applicable Percentages of
the Lenders under the Revolving Facility shall be determined based upon the
Revolving Exposure at such time of the determination pursuant to clause (b)
below) and (b) with respect to the Loans, a percentage equal to a fraction the
numerator of which is such Lender's Outstanding Amount of the Loans and the
denominator of which is the aggregate Outstanding Amount of all Loans.
 "Appropriate Lenders" means, at any time, (a) with respect to the Revolving
Facility, the Lenders, and (b) with respect to any Letters of Credit, the
L/C Issuer and the Lenders.
 "Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 "Approved Line of Business" means, collectively, (a) those lines of business in
which the Borrowers and their Subsidiaries operate on the Closing Date, and (b)
any business or activity that is the same, similar or otherwise reasonably
related, ancillary, complementary or incidental thereto.
 "Assignment and Assumption" means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.4) and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 "Attorney Costs" means when referring to the Attorney Costs of (a) the
Administrative Agent, all reasonable and documented fees and reasonable and
documented out-of-pocket expenses, charges, disbursements and other charges of
one law firm (and one local counsel in each relevant jurisdiction and one
special or regulatory counsel for each relevant subject matter to the extent
reasonably necessary) and (b) each Credit Party other than the Administrative
Agent, all reasonable and documented fees and reasonable and documented
out-of-pocket expenses, charges, disbursements and other charges of one counsel
to each such Credit Party.
 "Attributable Indebtedness" means, at any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease or other agreement were
accounted for as a Capitalized Lease, and (c) all Synthetic Debt of such Person.
 "Audited Financial Statements" means the audited consolidated balance sheet of
the Borrowers and their Subsidiaries as of the last day of each of the most
recent Fiscal Year ended at least 90 days prior to the Closing Date and the
related audited consolidated statements of income, comprehensive income, cash
flows and shareholders' equity of the Borrowers and their Subsidiaries for the
most recent Fiscal Year ended at least 90 days prior to the Closing Date.
 "Auto-Renewal Letter of Credit" has the meaning assigned to such term in
Section 2.3(b)(iii).
4

--------------------------------------------------------------------------------



 "Availability Period" means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and, if different, the date of
the termination of the Revolving Commitments in accordance with the provisions
of this Agreement.
 "Back-to-Back Letter of Credit" means a letter of credit, in form and substance
reasonably satisfactory to the L/C Issuer and issued by an issuer reasonably
satisfactory to the L/C Issuer.
 "Backstopped" means, in respect of any Letter of Credit that remains
outstanding on the applicable date, that the L/C Issuer shall have received (a)
a Back-to-Back Letter of Credit and/or (b) cash or Cash Equivalents, provided
that (i) the sum of the maximum drawable amount of such Back-to-Back Letter of
Credit plus the amount of such cash and Cash Equivalents shall not be less than
the Minimum Collateral Percentage of the maximum drawable amount of such Letter
of Credit, (ii) the arrangements with respect to such cash, Cash Equivalents and
drawings on any Back-to‑Back Letter of Credit allow the L/C Issuer to apply the
same to reimburse itself with respect to drawings on, and other sums owing with
respect to, such Letter of Credit, and (iii) the requirements under clauses (i)
and (ii) of this defined term are in all respects satisfactory to the
L/C Issuer.
 "Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 "Bail-In Legislation" means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.
 "Bankruptcy Code" means Title 11 of the United State Code or any similar
federal or state law for the relief of debtors.
"Beneficial Ownership Certification" means, with respect to any Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association or
such other form satisfactory to the Administrative Agent.
 "Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
 "Benefit Plan" means any of (a) an "employee benefit plan" (as defined in
ERISA) that is subject to Title I of ERISA, (b) a "plan" as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such "employee benefit plan" or "plan".
 "Board" means the Board of Governors of the Federal Reserve System of the
United States.
 "Borrower(s)" has the meaning assigned to such term in the Preamble.
 "Borrowing" means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.
 "Borrowing Minimum" means, (a) in the case of a LIBOR Borrowing $500,000.00,
and (b) in the case of a Daily LIBOR Rate Borrowing or a Prime Rate Borrowing,
$1.00.
5

--------------------------------------------------------------------------------



 "Borrowing Multiple" means (a) in the case of a LIBOR Borrowing $100,000.00,
and (b) in the case of a Daily LIBOR Rate Borrowing or a Prime Rate Borrowing,
$1.00.
 "Business Day" means any day other than a Saturday, Sunday or day on which
banks in New York City, New York are authorized or required by law to close;
provided, however, that when used in connection with a LIBOR Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 "Capital Expenditures" means, for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability) by such Person and its subsidiaries for the acquisition
or leasing (pursuant to a Capitalized Lease) of fixed or capital assets or
additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries (it being
understood that "Capital Expenditures" shall not include any portion of the
purchase price of a Permitted Acquisition that is required to be capitalized
under GAAP).
 "Capitalized Lease Obligations" means, at the time any determination thereof is
to be made, the amount of the liabilities in respect of Capitalized Leases that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 "Capitalized Leases" means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
 "Cash Collateralize" means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if each of the Administrative Agent and the
L/C Issuer shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the L/C Issuer. "Cash Collateral", "Cash
Collateralized" and "Cash Collateralization" shall have a meaning analogous to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
 "Cash Equivalents" means each of the following: (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and having a rating reasonably
acceptable to the Lenders, (c) certificates of deposit maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of "A" or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, or (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder.
 "Cash Management Obligations" means all obligations of the Borrowers in respect
of any Cash Management Services provided to any Borrower (whether absolute or
contingent and howsoever and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) that are (a) owed to the Administrative Agent or any of its
Affiliates, (b) owed on the Closing Date to a Person that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) owed to a Person that is a
Lender or an Affiliate of a Lender at the time such obligations are incurred or
becomes a Lender or an Affiliate of a Lender after it has incurred such
obligations, provided that any such provider of Cash Management Services (other
than the Administrative Agent or its Affiliates) executes and delivers a Secured
Obligation Designation Notice to the Administrative Agent (with a copy to the
Borrowers).
6

--------------------------------------------------------------------------------



 "Cash Management Services" means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including cash pooling arrangements, controlled disbursement, netting,
overdraft, lockbox and electronic or automatic clearing house fund transfer
services, return items, sweep and interstate depository network services,
foreign check clearing services), and (c) any other demand deposit or operating
account relationships or other cash management services.
 "Casualty Event" means any event that gives rise to the receipt by any Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards
arising from any damage to, destruction of, or other casualty or loss involving,
or any seizure, condemnation, confiscation or taking under power of eminent
domain of, or requisition of title or use of or relating to or in respect of any
equipment, fixed assets or real property (including any improvements thereon) of
such Borrower or any of its Subsidiaries.
 "Change in Law" means the occurrence, after the Agreement Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or the compliance therewith by any Credit Party (or, for
purposes of Section 3.4(b), by any Applicable Lending Office of such Credit
Party or such Credit Party's holding company, if any); provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.
 "Change of Control" means an event or series of events by which (a) any Person
(other than another Borrower) or group (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the Agreement Date) shall own
directly or indirectly, beneficially or of record, shares representing more than
35% of the aggregate ordinary voting power or economic interests represented by
the issued and outstanding Equity Interests of any Borrower on a fully diluted
basis, (b) a majority of the seats (other than vacant seats) on the board of
directors (or equivalent governing body) of any Borrower shall at any time be
occupied by Persons who were neither (i) nominated, approved or appointed by the
board of directors (or equivalent governing body) of such Borrower, nor (ii)
nominated, approved or appointed by individuals so nominated, approved, or
appointed, (c) a Borrower shall fail to own, directly or indirectly, free and
clear of all Liens or other encumbrances (other than Liens created pursuant to
any Loan Document), 100% of the aggregate ordinary voting power and economic
interests represented by the issued and outstanding Equity Interests of each of
its Subsidiaries (or such lesser percentage as may be owned, directly or
indirectly, as of the Closing Date or the later acquisition thereof) except
where such failure is as a result of a transaction permitted by the Loan
Documents, or (d) any change in control (or similar event, however denominated)
with respect to any Borrower or any of its Subsidiaries shall occur under and as
defined in any indenture or agreement in respect of Indebtedness in an
outstanding principal amount in excess of the Threshold Amount to which any
Borrower or any of its Subsidiaries is a party.
7

--------------------------------------------------------------------------------





 "Citizens Bank" means Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank.
 "Closing Date" means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).
 "Code" means the Internal Revenue Code of 1986, and the rules and regulations
issued thereunder.
 "Collateral" means all the "Collateral" as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged, or
purported to be pledged or charged, as collateral under any Collateral Document;
provided that the term Collateral shall exclude any Voting Equity Interests in
any Foreign Subsidiary, Controlled Foreign Corporation or Foreign Subsidiary
Holdco, in each case in excess of 65% of the total combined voting power of such
Foreign Subsidiary, such Controlled Foreign Corporation or such Foreign
Subsidiary Holdco.
 "Collateral Access Agreement" means each landlord waiver, bailee waiver or
other agreement, in form and substance reasonably satisfactory to the
Administrative Agent, between the Administrative Agent and any third party
(including any bailee, assignee, consignee, customs broker, or other similar
Person) in possession of any Collateral or any landlord of any Borrower for any
real property where any Collateral is located.
 "Collateral Documents" means, collectively, the Security Agreement, each
account control agreement, each Foreign Pledge Agreement, each Collateral Access
Agreement, each Perfection Certificate, each agreement creating or perfecting
rights in Cash Collateral and each other security agreement, instrument or other
document executed or delivered pursuant to the Collateral Requirement,
Section 6.12, Section 6.17 or the Security Agreement to secure any of the
Secured Obligations.
 "Collateral Requirement" means, at any time, the requirement that:
(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.1, or,
following the Closing Date, pursuant to Section 6.17 (to the extent not
delivered on the Closing Date) or Section 6.12, duly executed by each Borrower
that is a party thereto;
(b) except to the extent otherwise provided hereunder or under any Collateral
Document, the Secured Obligations shall have been secured by a perfected first
priority (subject to Liens expressly permitted pursuant to Section 7.1) security
interest in substantially all tangible and intangible assets of each Borrower
(including (i) accounts receivable, (ii) deposit accounts, commodity accounts
and security accounts which shall be Controlled Accounts except that no Deposit
Account (as such term is defined in the Security Agreement) shall be required to
be a Controlled Account, (iii) inventory, (iv) machinery and equipment, (v)
investment property, (vi) cash, (vii) Intellectual Property, (viii) other
general intangibles, (ix) Pledged Debt, Pledged Debt Securities and Pledged
Equity Interests (as such terms are defined in the Security Agreement), (x)
motor vehicles (provided that no action shall be required to be taken to perfect
the security interest therein other than the filing of a UCC financing
statement) and (xi) the proceeds of the foregoing), it being understood that the
Administrative Agent shall have received all stock certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;
provided that the pledge of any shares in respect of any Subsidiaries that are
not Wholly-Owned Subsidiaries shall be limited to the shares actually owned by
the applicable pledgor;
8

--------------------------------------------------------------------------------



(c) the Secured Obligations shall have been secured by a first priority security
interest in all Indebtedness owed to a Borrower which, if evidenced by a
promissory note or other instrument, shall have been pledged to the
Administrative Agent, and the Administrative Agent shall have received such
other promissory notes and other instruments together with note powers or other
instruments of transfer with respect thereto endorsed in blank;
(d) none of the Collateral shall be subject to any Lien other than Liens
expressly permitted by Section 7.1; and
(e) the Administrative Agent shall have received a Perfection Certificate from
the Borrowers with respect to each Borrower.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the
Administrative Agent agrees in writing that the cost of creating or perfecting
such pledges or security interests in such assets shall be excessive in view of
the benefits to be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in and the other requirements pursuant to this definition
with respect to particular assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Borrowers on such
date) where it reasonably determines (and without the consent of any other
Secured Party), that, except as may be required by law, perfection or other
requirements cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral Requirement shall be
subject to exceptions and limitations set forth herein and in the Collateral
Documents and, to the extent appropriate in the applicable jurisdiction, as
agreed between the Administrative Agent and the Borrowers, (b) in no event shall
the Collateral include any Excluded Assets (as such term is defined in the
Security Agreement), and (c) notwithstanding anything to the contrary included
in this definition, delivery of only the Collateral Documents required to be
delivered by Section 4.1 shall be a condition precedent to the Credit Extensions
on the Closing Date.
 "Committed Loan Notice" means a notice of a Borrowing, a conversion of Loans
from one Type to another, or a continuation of LIBOR Loans pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit B.
 "Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.) and any successor statute.
 "Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any L/C Issuer by means
of electronic communications pursuant to Section 10.1, including through the
Platform.
 "Compliance Certificate" means a certificate, substantially in the form of
Exhibit D.
 "Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
9

--------------------------------------------------------------------------------



 "Consolidated EBITDA" means, with respect to the Borrowers and their
Subsidiaries for any period, the sum of (i) Consolidated Net Income (excluding
any realized gains or losses from foreign exchange transactions) before
interest, Taxes, depreciation and amortization, (ii) non-cash charges
(including, but not limited to, any write-offs of goodwill), and (iii) the net
loss if any (expressed as a positive number) arising solely from Permitted Asset
or Stock Sales up to an amount, which when added to other net losses previously
recognized under this subparagraph (iii) does not exceed $5,000,000.00 in the
aggregate.  For purposes of determining "Consolidated EBITDA" under this
Agreement, the Borrowers will be permitted to add back to Consolidated Net
Income (a) up to $1,447,000.00 (in the aggregate), of non-recurring expenses
including, but not limited to, expenses related to office closures, expenses
related to the acquisition of PSR Engineering Solutions d.o.o. limited liability
corporation, severance paid to a senior vice president, loss on the sale of a
business unit, and all fees associated with a modification of the Original Loan
Agreement, incurred in the Borrowers' fiscal quarter ending on December 31,
2017; (b) up to $1,372,000.00 (in the aggregate), of non-recurring expenses
including, but not limited to, severance paid to the former president/CEO, fees
associated with transactional advisory services, search fees for certain
executive personnel and legal fees, incurred in the Borrowers' Fiscal Year
ending on December 31, 2018; and (c) up to $1,000,000.00 (in the aggregate), of
consulting expenses in analyzing tax credits for research and development costs
and 179D energy savings tax credits (collectively, "Consulting Expenses"), for
the applicable rolling four quarter periods in which such non-recurring expenses
or Consulting Expenses are incurred.  (The Borrowers hereby acknowledge that
these are a one-time accommodation and are not intended to affect any other
provision of this Agreement).
 "Consolidated Fixed Charge Coverage Ratio" means, with respect to any
Measurement Period,
(a) if there is no Consolidated Total Funded Debt outstanding in the fiscal
quarter in which a distribution on Equity Interests is paid or in the fiscal
quarter immediately following such fiscal quarter, the ratio of (i) the sum of
(A) Consolidated EBITDA, plus (B) distributions on Equity Interests paid, to
(ii) the sum of (A) Consolidated Interest Expense, plus (B) income taxes paid,
plus (C) scheduled principal payments, plus (D) unfunded Capital Expenditures,
plus (E) distributions on Equity Interests paid; or
(b) if there is Consolidated Total Funded Debt outstanding in the fiscal quarter
in which a distribution on Equity Interests is paid or in the fiscal quarter
immediately following such quarter, the ratio of (i) the sum of Consolidated
EBITDA, to (ii) the sum of (A) Consolidated Interest Expense, plus (B) income
taxes paid, plus (C) scheduled principal payments, plus (D) unfunded Capital
Expenditures, plus (E) distributions on Equity Interests paid.  (In the event an
amount attributable to a distribution on Equity Interests was added to the
numerator of the Consolidated Fixed Charge Coverage Ratio pursuant to
subparagraph (a) above during the testing period in question, that amount shall
continue to be included in the numerator for purposes of determining the
Consolidated Fixed Charge Coverage Ratio pursuant to this subparagraph (b)).
In calculating the denominator of the Consolidated Fixed Charge Coverage Ratio:
(1) any deferred portion of a purchase price required to be paid by a Borrower
in connection with a Permitted Acquisition shall not be considered; and (2)
solely for the relevant Measurement Periods, the Permitted Dividend, if made,
shall not be considered in calculating the numerator and denominator of the
Consolidated Fixed Charge Coverage Ratio.


 "Consolidated Interest Expense" means, with respect to any Person and its
Subsidiaries for any period, the sum of (a) consolidated total interest expense
of such Person and its Subsidiaries for such period, whether paid or accrued and
whether or not capitalized (including (without duplication), amortization of
debt issuance costs and original issue discount, premiums paid to obtain
payment, financial assurance or similar bonds, interest capitalized during
construction, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capitalized
Leases and the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP) (regardless
of whether accounted for as interest expense under GAAP), all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptances and net costs in respect of any obligations under any Swap
Agreements constituting interest rate swaps, collars, caps or other arrangements
requiring payments contingent upon interest rates of such Person and its
Subsidiaries), plus (b) all cash dividends paid or payable on preferred stock
during such period other than to such Person or a Borrower, plus or minus, as
applicable, to the extent they would otherwise be included in interest expense
under GAAP, unrealized gains and losses arising from derivative financial
instruments issued by such Person for the benefit of such Person or its
Subsidiaries, in each case determined on a consolidated basis for such period.
10

--------------------------------------------------------------------------------



 "Consolidated Net Income"  means, for any Person (the "first Person") for any
period, the sum of net income (or loss) for such period of such first Person and
its subsidiaries determined on a consolidated basis in accordance with GAAP,
excluding, without duplication, to the extent included in determining such net
income (or loss) for such period:  (a) any income (or loss) of any other Person
(the "second Person") if such second Person is not a subsidiary of such first
Person, except that such first Person's equity in the net income of any second
Person for such period shall be included in the determination of Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
second Person during such period to such first Person or any of its subsidiaries
as a dividend or other distribution, (b) the income (or loss) of any second
Person accrued prior to the date it became a subsidiary of such first Person or
is merged into or consolidated with such first person or any of its subsidiaries
or such second Person's assets are acquired by such first person or any of its
subsidiaries, (c) non-recurring gains (or losses), (d) the income of any
subsidiary of such first Person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, and (e) all non-cash adjustments made to
translate foreign assets and liabilities for changes in foreign exchange rates
made in accordance with ASC 830.
 "Consolidated Total Funded Debt" means, with respect to the Borrowers and their
Subsidiaries at any time and as determined on a consolidated basis and without
duplication, an amount equal to the sum of Indebtedness of the type set forth in
clauses (a), (b), (c), (e), and (g) of the definition thereof, including without
limitation all Sellers Notes.
 "Consolidated Total Funded Debt to Consolidated EBITDA Ratio" means, with
respect to any Measurement Period, the ratio of (a) Consolidated Total Funded
Debt, to (b) Consolidated EBITDA.
 "Contested in Good Faith" means, with respect to any matter, that such matter
is being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
 "Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 "Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings analogous thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or any equivalent thereof.
11

--------------------------------------------------------------------------------



 "Controlled Account" means, as the context may require, a commodities account,
deposit account and/or securities account that is subject to a Control Agreement
(as defined in the Security Agreement) in form and substance satisfactory to the
Administrative Agent and, with respect to Cash Collateral, the L/C Issuer.
 "Controlled Foreign Corporation" means a controlled foreign corporation within
the meaning of Section 957(a) of the Code.
 "Credit Extension" means the making of a Loan or an L/C Credit Extension.
 "Credit Parties" means the Administrative Agent, the L/C Issuer and the
Lenders.
 "Daily LIBOR Rate" means, for any day, a rate per annum equal to the Adjusted
LIBOR Rate in effect on such day for deposits in Dollars for a one‑month
Interest Period (subject to any interest rate floor set forth in the definition
of "Adjusted LIBOR Rate").
 "Daily LIBOR Rate Borrowing" means, as to any Borrowing, the Daily LIBOR Rate
Loans comprising such Borrowing.
"Daily LIBOR Rate Loan" means a Loan bearing interest based on the Daily LIBOR
Rate.
"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 "Default" means any event or condition that upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 "Default Rate" means (a) when used with respect to the outstanding principal
balance of any Loan, the sum of (i) the rate of interest otherwise applicable
thereto plus (ii) 2.00% per annum, and (b) when used with respect to any L/C
Borrowing or any interest, fee or other amount payable under the Loan Documents
which shall not have been paid when due, the sum of (i) the Prime Rate plus
(ii) the Applicable Margin applicable to Prime Rate Borrowings plus (iii) 2.00%
per annum.
 "Defaulting Lender" means, subject to Section 2.8(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrowers, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement)
12

--------------------------------------------------------------------------------



cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrowers, to confirm in writing to
the Administrative Agent and the Borrowers that it will comply with its
prospective funding obligations hereunder, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers, or (d) has,
or has a direct or indirect holding company that has, (i) become the subject of
a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
holding company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.8(b)) upon delivery of written notice of such determination to the
Borrowers, the L/C Issuer, and each Lender.
 "Disclosed Matters" means the actions, suits, proceedings and environmental
matters disclosed in Schedule 5.6.
 "Disposition" means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including any Sale and Leaseback and any sale or
issuance of Equity Interests including by way of a merger) by such Person to any
other Person, with or without recourse, of (a) any notes or accounts receivable
or any rights and claims associated therewith, (b) any Equity Interests of any
Subsidiary (other than directors' qualifying shares), or (c) any other assets,
provided, however, that none of the following shall constitute a Disposition: 
(i) any sale, transfer, license, lease or other disposition by a Borrower to
another Borrower on terms which are no less favorable than are obtainable from
any Person which is not one of its Affiliates, (ii) the collection of accounts
receivable and other obligations in the ordinary course of business, (iii) sales
of inventory in the ordinary course of business, (iv) dispositions of
substantially worn out, damaged, uneconomical, surplus or obsolete equipment,
equipment that is no longer useful in the business of a Borrower or its
Subsidiaries, and (v) sales, transfers, licenses, leases or other Dispositions
resulting in the Borrowers' receipt of aggregate Net Cash Proceeds not exceeding
$250,000.00 during any Fiscal Year.  Each of the terms "Dispose" and "Disposed"
when used as a verb shall have an analogous meaning.
 "Disqualified Equity Interest" means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) pursuant to a
sinking fund obligation or otherwise (except as a result of a change in control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change in control or asset sale event shall be subject to the prior
occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time
such Equity Interests are issued.
13

--------------------------------------------------------------------------------



 "Dollars" or "$" refers to lawful money of the United States.
 "Domestic Subsidiary" means a Subsidiary incorporated or organized under the
laws of the United States, or any state, commonwealth or other political
subdivision thereof (including, for the avoidance of doubt, the District of
Columbia).
 "Earn-Out Obligations" means, with respect to any Person, obligations of such
Person that are recognized under GAAP as a liability of such Person, payable in
cash or which may be payable in cash at the seller's or obligee's option arising
from the acquisition of a business or a line of business (whether pursuant to an
acquisition of Equity Interests or assets, the consummation of a merger or
consolidation or otherwise) and payable to the seller or sellers thereof and
which are based on the performance of the acquired business or assets.
 "EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 "EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 "EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 "Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).
 "Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of liability,
non-compliance or violation, investigations, proceedings, settlements, consent
decrees, consent orders, consent agreements and all costs and liabilities
relating to or arising from or under any Environmental Law, including (a) any
and all claims by Governmental Authorities for enforcement, investigation,
corrective action, cleanup, removal, response, remedial or other actions, cost
recovery, damages, natural resource damages or penalties pursuant to or arising
under any Environmental Law, (b) any and all claims by any one or more Persons
seeking damages, contribution, restitution, indemnification, cost recovery,
compensation or injunctive relief directly or indirectly resulting from, based
upon or arising under Environmental Law, pertaining to Hazardous Materials or an
alleged injury or threat of injury to human health, safety, natural resources,
or the indoor or outdoor environment, and (c) all liabilities contingent or
otherwise, expenses, obligations, losses, damages, fines and penalties arising
under any Environmental Law.
 "Environmental Law" means, collectively and individually any and all federal,
state, local, or foreign statute, rule, regulation, code, guidance, ordinance,
order, judgment, directive, decree, injunction or common law as now or
previously in effect and regulating, relating to or imposing liability or
standards of conduct concerning:  the environment; protection of the environment
and natural resources; air emissions; water discharges; noise emissions; the
Release, threatened Release or discharge into the environment and physical
hazards of any Hazardous Material; the generation, handling, management,
treatment, storage, transport or disposal of any Hazardous Material or otherwise
concerning pollution or the protection of the outdoor or indoor environment,
preservation or restoration of natural resources, employee or human health or
safety, and potential or actual exposure to or injury from Hazardous Materials.
14

--------------------------------------------------------------------------------



 "Environmental Liability" means, in respect of any Person, any statutory,
common law or equitable liability, contingent or otherwise of such Person
directly or indirectly resulting from, arising out of or based upon (a) the
violation of any Environmental Law or Environmental Permit, or (b) an
Environmental Claim.
 "Environmental Permit" means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 "Equity Interests" means, with respect to any Person, (a) shares of capital
stock of (or other ownership or profit interests in) such Person, (b) warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, (c) securities (other than Indebtedness) convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), (d) all
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or non-voting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination, and (e) any Security Entitlement (as defined in the
Security Agreement) in respect of any Equity Interest described in this
definition.
 "ERISA" means the Employee Retirement Income Security Act of 1974, and the
rules and regulations issued thereunder.
 "ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 430 of the Code, is treated as a single
employer under subsection (b), (c), (m) or (o) of Section 414 of the Code.
 "ERISA Event" means (a) any "reportable event", as defined in Section 4043(c)
of ERISA with respect to a Pension Plan (other than an event for which the
30-day notice period referred to in Section 4043 of ERISA is waived); (b) the
existence with respect to any Pension Plan of a non-exempt "prohibited
transaction," as defined in Section 406 of ERISA or Section 4975(c)(1) of the
Code; (c) any failure of any Pension Plan to satisfy the "minimum funding
standard" applicable to such Pension Plan under Section 412 or Section 430 of
the Code or Section 302 or Section 303 of ERISA, whether or not waived; (d) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, the failure to make by its due date a required installment under
Section 430(j)(3) of the Code with respect to any Pension Plan or the failure of
any Borrower or ERISA Affiliate to make any required contribution to any
Multiemployer Plan; (e) a determination that any Pension Plan is, or is expected
to be, in "at-risk" status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (f) the incurrence by any Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan including the imposition of any Lien in favor of
the PBGC or any Pension Plan(other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA); (g) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
Section 4041A or ERISA, the receipt by any Borrower or any ERISA Affiliate from
the PBGC or a Pension Plan administrator of any notice relating to an intention
to terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan under Section 4042 of ERISA or the
15

--------------------------------------------------------------------------------



occurrence of an event or condition which constitutes grounds under Section 4042
of ERISA or the termination of, or the appointment of a trustee to
administrator, any Pension Plan; (h) any limitations under Section 436 of the
Code become applicable; (i) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (j) a withdrawal by any Borrower or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (k) the receipt by any
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA; or (l) the imposition on any Borrower or any ERISA Affiliate of any tax
under Chapter 43 of Subtitle D of the Code, or the assessment of a civil penalty
on any Borrower or any ERISA Affiliate under Section 502(c) of ERISA.
 "EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 "Event of Default" has the meaning assigned to such term in Section 8.1.
 "Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Revolving Loan or Revolving Commitment (other than
pursuant to an assignment request by the Borrowers under Section 3.7(b)) or (ii)
such Lender changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 3.6, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to such Recipient's failure to comply
with Section 3.6(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.
 "Existing Letter of Credit" means each letter of credit previously issued for
the account of the Borrowers under the Original Loan Agreement that is
outstanding on the Closing Date and is listed on Schedule 2.3.
 "FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 "Federal Funds Effective Rate" means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
 
16

--------------------------------------------------------------------------------

funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, (b)
if such rate is not so published for any day, the Federal Funds Effective Rate
for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it and (c) if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
"Financial Covenants" means the covenants set forth in Section 7.10.
 "Financial Officer" means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person
(or such other financial officer as is acceptable to the Administrative Agent).
 "Fiscal Year" means the four fiscal quarter period of the Borrower ending on
the Saturday closest to December 31 of each calendar year.
 "Flood Documents" has the meaning set forth in Section 9.11.
 "Flood Insurance Laws" means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
 "Foreign Lender" means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 "Foreign Plan" means any employee pension benefit plan or arrangement (a)
maintained, or contributed to by any Borrower or Subsidiary that is not subject
to the laws of the United States, or (b) mandated by a government other than the
United States for employees of any Borrower or Subsidiary.
 "Foreign Pledge Agreement" means, collectively each local law pledge agreement
executed and delivered by a Borrower and the Administrative Agent to grant a
security interest in the Equity Interests of a Foreign Subsidiary, each in form
and substance satisfactory to the Administrative Agent.
 "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 "Foreign Subsidiary Holdco" means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries that
are Controlled Foreign Corporations.
 "Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender's L/C Exposure other than such
Defaulting Lender's L/C Exposure that has been reallocated to other Lenders or
Cash Collateralized in accordance with the terms hereof.
 "Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
17

--------------------------------------------------------------------------------

 "GAAP" means generally accepted accounting principles in effect from time to
time in the United States.
 "Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
department, commission, board, bureau, agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
 "Guarantees" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business.  The term
"Guaranteed" has a meaning analogous thereto.  The amount of any Guarantee at
any time shall be deemed to be an amount equal to the lesser at such time of (i)
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made (or, if not stated or determinable, the maximum
reasonably anticipated amount of the obligations in respect of which such
Guarantee is made) and (ii) the maximum amount for which the guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee.
 "Hazardous Materials" means all substances, wastes, chemicals, pollutants, or
other contaminants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, mold,
infectious, pharmaceutical or medical wastes and all other substances of any
nature that are now or hereafter regulated under any Environmental Law or are
now or hereafter defined, listed, classified, considered or described as
hazardous, dangerous or toxic by any Governmental Authority or under any
Environmental Law.
 "Indebtedness" of any Person means, without duplication:
(a) all obligations of such Person for borrowed money;
(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, including seller paper;
(c) the maximum amount (after giving effect to any prior drawings or reductions
which have been reimbursed) of all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, surety bonds (but excluding
any performance or payment bonds issued in the ordinary course of such Person's
business), and similar instruments issued or created by or for the account of
such Person;
18

--------------------------------------------------------------------------------

(d) the Swap Termination Value of each Swap Agreement (to the extent reflecting
an amount owed by such Person or an amount that would be owing were such Swap
Agreement terminated);
(e) the Attributable Indebtedness of such Person in respect of Capitalized Lease
Obligations, Synthetic Debt and Synthetic Lease Obligations of such Person
(regardless of whether accounted for as indebtedness under GAAP);
(f) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business which are paid within 90 days of their respective due dates
and (ii) any purchase price adjustments, earn out or similar obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);
(g) indebtedness (excluding prepaid interest thereon) secured by a Lien (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by a Lien) on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(h) all Earn-Out Obligations due and owing of such Person;
(i) all obligations of such Person in respect of Disqualified Equity Interests;
(j) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted (e.g., take or pay obligations)
or similar obligations and, without duplication, all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person; and
(k) all Guarantees by such Person of any of the foregoing.
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation,
company, or limited liability company) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person.  The amount of Indebtedness of any Person for purposes of clause
(g) shall be deemed to be equal to the greater of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
 "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 "Indemnitee" has the meaning assigned to such term in Section 10.3(b).
 "Information" has the meaning assigned to such term in Section 10.14(b).
 "Intellectual Property" has the meaning assigned to such term in the Security
Agreement.
 "Interest Payment Date" means (a) with respect to any Loan (including without
limitation any LIBOR Loan with an Interest Period of greater than two months),
the first day of each calendar quarter, commencing on the first day of the first
full calendar quarter following the Closing Date, (b) for any LIBOR Loan, in
addition to any applicable date set forth in the preceding clause (a), the last
day of the applicable Interest Period for such LIBOR Loan, and (c) with respect
to all Loans, the Maturity Date of the Revolving Facility.
19

--------------------------------------------------------------------------------

 "Interest Period" means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as the Borrowers may elect, provided that: (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) no Interest Period in respect of any Loan
shall end after the Maturity Date of the Revolving Facility.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.
 "Interpolated Screen Rate" means in relation to the LIBOR Rate for any Loan,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between:  (a) the rate as
displayed on the applicable Bloomberg page (or on any successor or substitute
page or service providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time; in
each case the "Screen Rate") for the longest period (for which that Screen Rate
is available) that is shorter than the applicable Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available)
that exceeds such Interest Period, in each case, at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.
 "Investment" means, as to any Person, (a) any Acquisition by such Person, (b)
any direct or indirect acquisition or investment by such Person in another
Person, whether by means of the purchase or other acquisition of Equity
Interests or debt or other securities of another Person (including any
partnership or joint venture interest), or (c) any direct or indirect loan,
advance or capital contribution to, Guarantee with respect to any Indebtedness
or other obligation of, such other Person.  For purposes of covenant compliance,
the amount of any Investment on any date of determination shall be, in the case
of any Investment in the form of (i) a loan or an advance, the principal amount
thereof outstanding on such date, (ii) a Guarantee, the amount of such Guarantee
as determined in accordance with the last sentence of the definition of such
term, (iii) a transfer of Equity Interests or other property by the investor to
the investee, including any such transfer in the form of a capital contribution,
or the issuance of Equity Interests to such investor, the fair market value (as
determined reasonably and in good faith by the chief financial officer of RCM)
of such Equity Interests or other property as of the time of the transfer or
issuance, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment, and (iv)
any Investment (other than any Investment referred to in clauses (i), (ii) or
(iii) above) in the form of an Acquisition or a purchase or other acquisition
for value of any evidences of Indebtedness or other securities of any other
Person, the original cost of such Investment (including any Indebtedness assumed
in connection therewith), plus the cost of all additions, as of such date,
thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment.
20

--------------------------------------------------------------------------------

 "IRS" means the United States Internal Revenue Service.
 "ISP" means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time of issuance)
 "Latest Maturity Date" means, at any date of determination, the latest Maturity
Date applicable to any Revolving Loan or Revolving Commitment hereunder at such
time, in each case as extended in accordance with this Agreement or pursuant to
any other Loan Document from time to time.
 "L/C Advance" has the meaning assigned to such term in Section 2.3(c)(iii).
 "L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable L/C Honor Date
or refinanced as a Borrowing.
 "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance or renewal thereof or extension of the expiry date thereof, or the
reinstatement or increase of the amount thereof or any amendment thereto.
 "L/C Disbursement" means a payment made by the L/C Issuer pursuant to a Letter
of Credit.
 "L/C Exposure" means, with respect to any Lender at any time, its Applicable
Percentage of the L/C Obligations.
 "L/C Fronting Fee" has the meaning assigned to such term in Section 3.2(b)(ii).
 "L/C Honor Date" has the meaning assigned to such term in Section 2.3(c)(i).
 "L/C Issuer" means Citizens Bank in its capacity as issuer of Letters of Credit
hereunder.
 "L/C Obligations" means, at any time, with respect to all of the Lenders, the
sum, without duplication, of (a) the undrawn portion of all Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts in respect of Letters of
Credit (unless refinanced as a Borrowing), including all L/C Borrowings.
 "L/C Participation Fee" has the meaning assigned to such term in
Section 3.2(b)(i).
 "Lead Arranger" means Citizens Bank, in its capacity as lead arranger and
bookrunner of the Revolving Facility established under this Agreement.
 "Lenders" means (a) the financial institutions listed on Schedule 2.1 (other
than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
 "Letter of Credit" means any letter of credit issued hereunder providing for
the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
 "Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 "Letter of Credit Documents" means, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or (b) any collateral for such obligations.
21

--------------------------------------------------------------------------------

 "Letter of Credit Expiration Date" means the day that is the twelve month
anniversary of the Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).
 "LIBOR Borrowing" means, as to any Borrowing, the LIBOR Loans comprising such
Borrowing.
 "LIBOR Loan" means a Loan (other than a Daily LIBOR Rate Loan) bearing interest
based on the Adjusted LIBOR Rate.
 "LIBOR Rate" means:
(a) with respect to each day during each Interest Period pertaining to a LIBOR
Loan in Dollars the rate per annum determined by the Administrative Agent to be
the arithmetic average of the London Interbank Offered Rates administered by the
ICE Benchmark Administration (or any Person that takes over administration of
such rate) for deposits in Dollars for a duration equal to or comparable to the
duration of such Interest Period which appear on the relevant Bloomberg page (or
such other commercially available source providing quotations of the London
Interbank Offered Rates for deposits in Dollars as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (London time) on
the Quotation Day for such Interest Period; or
(b) for any interest calculation with respect to a Daily LIBOR Rate Loan on any
date, the rate per annum determined by the Administrative Agent to be the
arithmetic average of the London Interbank Offered Rates administered by the ICE
Benchmark Administration (or any Person that takes over administration of such
rate) for deposits in Dollars with a term of one (1) month commencing such day
which appear on the relevant Bloomberg page (or such other commercially
available source providing quotations of the London Interbank Offered Rates for
deposits in Dollars as may be designated by the Administrative Agent from time
to time), at or about 11:00 am (London time) on such day;
provided that if such rate is not available at such time for any reason, then
the "LIBOR Rate" with respect to such Loan for such period shall be the
Interpolated Screen Rate, where applicable.  Each calculation by the
Administrative Agent of the LIBOR Rate hereunder shall be conclusive and binding
on the parties hereto for all purposes, absent clearly manifest error. 
Notwithstanding the foregoing, for purposes of this Agreement, the LIBOR Rate
shall at no time be less than 0.00% per annum.
 "LIBOR Scheduled Unavailability Date" has the meaning specified
in Section 3.3(b).
 "LIBOR Successor Rate" has the meaning specified in Section 3.3(b).
 "LIBOR Successor Rate Conforming Changes" means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative and yield protection matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
then-prevailing market practice (or, if the Administrative Agent determines that
implementation of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).
22

--------------------------------------------------------------------------------

 "Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capitalized Lease or title retention agreement relating to such
asset, and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 "Loan" means an extension of credit by a Lender to the Borrowers under
Article 2.
 "Loan Document Obligations" means the due and punctual payment and performance
of all advances to, and debts, liabilities, obligations, covenants and duties
of, any Borrower under or pursuant to each of the Loan Documents or otherwise
with respect to any Loan or Letter of Credit and all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
expenses and fees that accrue after the commencement by or against any Borrower
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding.
 "Loan Documents" means, collectively, this Agreement, the Revolving Loan Notes,
each Letter of Credit Application, any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.9, the Collateral
Documents and each other document entered into in connection herewith.
 "Margin Stock" has the meaning assigned to such term in Regulation U.
 "Master Agreement" has the meaning assigned to such term in the definition of
"Swap Agreement."
 "Material Adverse Effect" means (a) a material adverse effect on the business,
assets, operations, liabilities, or consolidated financial condition of the
Borrowers and their respective Subsidiaries, taken as a whole, (b) the condition
that results when the legality, validity or enforceability of any Loan Document
is affected in a manner that is material and adverse to the Lenders, (c) the
condition that results when the ability of any Borrower to perform any of its
obligations under any Loan Document is affected in a manner that is material and
adverse to the Lenders, or (d) the condition that results when the rights of or
benefits available to the Credit Parties under any Loan Document is affected in
a manner that is material and adverse.  In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
than existing events would result in a Material Adverse Effect.
 "Material Indebtedness" means, as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrowers or any of their
Subsidiaries in an aggregate principal amount exceeding the Threshold Amount. 
For purposes of determining Material Indebtedness, the "principal amount" of the
obligations in respect of any Swap Agreement at any time shall be its Swap
Termination Value.
 "Maturity Date" means the fifth anniversary of the Closing Date, provided that
if such day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.
23

--------------------------------------------------------------------------------

 "Measurement Period" means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrowers ending on or prior
to such date.  A Measurement Period may be designated by reference to the last
day thereof (e.g. the June 30, 2018 Measurement Period refers to the period of
four consecutive fiscal quarters of the Borrowers ended June 30, 2018), and a
Measurement Period shall be deemed to end on the last day thereof.
 "Minimum Collateral Amount" means, as of any date, the aggregate amount of Cash
Collateral required to be maintained with the Credit Parties as of such date
pursuant to the terms of Section 2.9 and Section 8.2 of this Agreement.
 "Minimum Collateral Percentage" means 105%.
 "Moody's" means Moody's Investors Service, Inc. and any successor to its rating
agency business.
 "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 "Net Cash Proceeds" means, with respect to any Disposition or Casualty Event by
any Borrower or any of its Subsidiaries, the cash proceeds (including cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received and including all insurance settlements (it
being understood and agreed that any such receipts of insurance settlements
shall exclude proceeds of business interruption insurance) and condemnation
awards from any single event or series of related events) net of the sum,
without duplication, of (i) transaction expenses (including reasonable broker's
fees or commissions, legal fees, accounting fees, investment banking fees and
other professional fees, transfer and similar taxes and such Borrower's good
faith estimate of income taxes paid or payable in connection with the receipt of
such cash proceeds), (ii) amounts set aside as a reserve, in accordance with
GAAP, including pursuant to any escrow arrangement, against any liabilities
under any indemnification obligations associated with such Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) in the case of
insurance settlements and condemnation awards related to a Casualty Event,
amounts previously paid by such Borrower or such Subsidiary to replace or
restore the affected property, and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such Disposition and is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset); provided, however, that if (A) a Borrower shall
deliver a certificate of a Financial Officer to the Administrative Agent at the
time of receipt thereof setting forth such Borrower's intent to reinvest such
proceeds in productive assets of a kind then used or usable in the business of
such Borrower and its Subsidiaries (or to repair any property damaged in a
Casualty Event) within 60 days of receipt of such proceeds and (B) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such 60-day period, at which time such proceeds shall be deemed to
be Net Cash Proceeds.
 "Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.2 and (b) has been approved
by the Required Lenders.
 "Non-Defaulting Lender" means, at any time, each Lender that is not a
Defaulting Lender at such time.
 "Nonrenewal Notice Date" has the meaning assigned to such term in
Section 2.3(b)(iii).
24

--------------------------------------------------------------------------------

 "OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.
 "Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
"Original Loan Agreement" has the meaning assigned to such term in the Preamble.
 "Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 "Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).
 "Outstanding Amount" means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Borrowing) occurring on such date, and(b) with respect to any Letter of Credit,
Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Borrowing) or any reductions in the maximum amount
available for drawing under related Letters of Credit taking effect on such
date.
 "Participant" has the meaning assigned to such term in Section 10.4(d).
 "Participant Register" has the meaning assigned to such term in
Section 10.4(d).
 "PBGC" means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA.
 "Pension Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 or Section 430 of the Code or Section 302 or Section 303 of ERISA,
and in respect of which any Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA.
25

--------------------------------------------------------------------------------

 "Perfection Certificate" means a perfection certificate in a form acceptable to
the Administrative Agent.
 "Permitted Acquisition" means each of the following:
(a) an Acquisition in which the assets or Equity Interests of one Borrower
(other than RCM) or of a Subsidiary are being acquired by a Borrower;
(b) any Acquisition approved by the Required Lenders in writing, which approval
may be withheld by the Required Lenders in their sole discretion;
(c) any Acquisition in which the Consolidated Total Funded Debt to Consolidated
EBITDA of the Borrowers (for the prior rolling four (4) quarters), at the time
of and immediately before and after giving Pro Forma Effect thereto, is less
than 1.50 to 1.00, provided that
(i) at the time of the Acquisition and immediately before and after giving Pro
Forma Effect thereto, no Default or Event of Default shall have occurred and be
continuing;
(ii) the Acquisition target has exhibited positive Consolidated EBITDA for the
twelve month period preceding the date of the Acquisition (unless such negative
Consolidated EBITDA is solely a result of excess distributions and/or excess
compensation paid by the Acquisition target to its members, shareholders or
equity owners (as determined by the Required Lenders in their sole discretion));
(iii) such Acquisition is consensual and has been approved by the Acquisition
target's board of directors (or comparable governing body);
(iv) the Person, assets or business unit acquired in the Acquisition is engaged
in an Approved Line of Business;
(v) after giving Pro Forma Effect to the Acquisition the Borrowers can
demonstrate historical and pro forma covenant compliance, unless such
non-compliance is results solely from excess distributions and/or excess
compensation paid by the Acquisition target to its members, shareholders or
other equity owners (as determined by the Required Lenders in their sole
discretion);
(vi) such Acquisition and all transactions related thereto shall be consummated
in accordance with material laws, ordinances, rules, regulations and
requirements of all Governmental Authorities;
(vii) all actions, if any, required to be taken with respect to any newly
created or acquired Subsidiary (including each Subsidiary thereof) or assets in
order to satisfy the requirements set forth in the definition of the term
"Collateral Requirement" to the extent applicable shall be taken (or
arrangements for the taking of such actions reasonably satisfactory to the
Administrative Agent shall have been made) within the time frames set forth in
Section 6.12;
(viii) to the extent required by the Collateral Requirement, (A) the property,
assets, businesses and Equity Interests acquired in such Acquisition shall
become Collateral and (B) any newly created or acquired Subsidiary shall become
a Borrower, in each case in accordance with Section 6.12;
26

--------------------------------------------------------------------------------

(ix) not later than twenty Business Days (or such shorter period as may be
reasonably practicable, if approved by the Administrative Agent) prior to the
consummation of any such Acquisition the Borrowers shall have delivered to the
Administrative Agent (A) a description of the proposed Acquisition, (B) to the
extent obtained and available, a quality of earnings report, (C) pro forma
financial statements for the Acquisition target, and (D) to the extent requested
by the Administrative Agent, satisfactory environmental assessments; and
(x) the Borrowers shall have delivered to the Administrative Agent within five
Business Days after the Acquisition, fully executed copies of the acquisition
agreements for such Acquisition together with all schedules thereto, and, to the
extent required to be obtained under the terms of the acquisition agreements for
such Acquisition, copies of all required regulatory and third party approvals;
and
(d) any other Acquisition in which the total consideration to be paid by the
Borrowers (including without limitation the satisfaction or assumption of any
liabilities in connection therewith and any Earn-Out Obligations) is less than
$1,000,000.00 and which satisfies each of the following conditions:
(i) at the time of and immediately before and after giving Pro Forma Effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(ii) such Acquisition is consensual and has been approved by the Acquisition
target's board of directors (or comparable governing body);
(iii) the Person, assets or business unit acquired in the Acquisition is engaged
in an Approved Line of Business and is profitable;
(iv) such Acquisition and all transactions related thereto are consummated in
accordance with material laws, ordinances, rules, regulations and requirements
of all Governmental Authorities;
(v) all actions, if any, required to be taken with respect to such newly created
or acquired Subsidiary (including each Subsidiary thereof) or assets in order to
satisfy the requirements set forth in the definition of the term "Collateral
Requirement" to the extent applicable shall be taken (or arrangements for the
taking of such actions reasonably satisfactory to the Administrative Agent shall
have been made) within the time frames set forth in Section 6.12;
(vi) to the extent required by the Collateral Requirement, (A) the property,
assets, businesses and Equity Interests acquired in such Acquisition shall
become Collateral and (B) any newly created or acquired Subsidiary shall become
a Borrower, in each case in accordance with Section 6.12; and
(vii) the Borrowers shall have delivered to the Administrative Agent within five
Business Days after the Acquisition, fully executed copies of the acquisition
agreements for such Acquisition together with all schedules thereto, and, to the
extent required to be obtained under the terms of the acquisition agreements for
such Acquisition, copies of all required regulatory and third party approvals.
 "Permitted Asset or Stock Sale" means a Disposition of the assets or stock
pertaining to one or more business units operated by a Borrower or any
Subsidiary of a Borrower, provided that (a) the
 
27

--------------------------------------------------------------------------------

Borrowers obtain the prior written consent of the Required Lenders to such
Disposition, which such consent can be withheld in the sole reasonable
discretion of the Required Lenders, and (b) such Disposition does not cause a
Default or an Event of Default.  In the event the Required Lenders approve any
such Disposition, the Lenders agree that the Borrowers will not be charged any
fee in consideration of receiving the Required Lenders' consent hereunder.
 
 "Permitted Encumbrances" means:
(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being Contested in Good Faith, provided that
enforcement of such Liens is stayed pending such contest;
(b) landlords', vendors', carriers', warehousemen's, mechanics', materialmen's,
repairmen's and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being Contested in Good Faith, provided that enforcement of such Liens is
stayed pending such contest;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts (other than
contracts for the payment of money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case incurred in the ordinary
course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);
(f) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligation and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrowers and their respective Subsidiaries;
(g) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business, provided that the same do not in any material
respect interfere with the business of the Borrowers or their Subsidiaries or
materially detract from the value of the relevant assets of the Borrowers or
their Subsidiaries;
(h) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business, provided that the
same do not in any material respect interfere with the business of the Borrowers
or their Subsidiaries or materially detract from the value of the relevant
assets of the Borrowers or their Subsidiaries;
(i) customary rights of set off, bankers' liens, refunds or charge backs, under
deposit agreements, the Uniform Commercial Code or common law, of banks or other
financial institutions where any Borrower or any of such Borrower's Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;
(j) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;
28

--------------------------------------------------------------------------------


(k) Liens (i) on earnest money deposits made in cash by a Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement in
connection with a Permitted Acquisition or other Investment permitted under this
Agreement or (ii) on amounts deposited as "security deposits" (or their
equivalent) in the ordinary course of business in connection with actions or
transactions not prohibited by this Agreement;
(l) Liens in favor of customs and revenue authorities arising in the ordinary
course of business as a matter of law to secure payment of customs duties in
connection with the importation of goods;
(m) Liens resulting from the filing of precautionary UCC-1 financing statements
(or equivalent) with respect to operating leases;
(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
of its Subsidiaries in the ordinary course of business;
(o) Liens constituting purchase money security interests in equipment,
Capitalized Leases or finance leases previously or hereafter created by a
Borrower in favor of Persons providing financing for Capital Expenditures
permitted under this Agreement so long as each obligation secured by a Lien
permitted by this subparagraph (o), (i) does not exceed 100% of the total cost
(including interest) to acquire and install such property, (ii) such Lien
extends only to the property actually acquired with such financing, and (iii)
the proceeds thereof and the aggregate total of all secured obligations
permitted under this subparagraph (o) plus Capital Expenditures do not exceed
the amount permitted under the terms of Section 7.10(b); and
(p) Liens incurred in the ordinary course of business imposed by law in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets; provided that
the term "Permitted Encumbrance" shall not include any Lien securing
Indebtedness.
 "Permitted Dividend" means, a one-time dividend of up to $1.00 per share
declared in 2017, and payable to the shareholders of RCM in an aggregate amount
not to exceed the Maximum 2017 Dividend Amount (as defined below), which will be
substantially paid on or before December 31, 2017.  All Lenders and the
Administrative Agent acknowledge that certain employees, directors and
contractors hold dividend equivalent rights under unvested restricted share unit
agreements which dividend equivalent rights shall be accrued before December 31,
2017, but paid after December 31, 2017 (the "2017 Unvested Dividend
Equivalents").  For purposes of this Agreement, the "Maximum 2017 Dividend
Amount" shall mean $12,400,000.00, reduced by the aggregate amount of the 2017
Unvested Dividend Equivalents.
 "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 "Platform" means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
 "Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Citizens Bank or its parent company (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.
29

--------------------------------------------------------------------------------


 "Prime Rate Borrowing" means, as to any Borrowing, the Prime Rate Loans
comprising such Borrowing.
"Prime Rate Loans" means a Loan bearing interest based on the Prime Rate.
 "Pro Forma Basis" means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-quarter period
(or twelve month period, as applicable) ending as of the most recent quarter end
(or month end, as applicable) preceding the date of such transaction.  Each of
the terms "Pro Forma Compliance" and "Pro Forma Effect" shall have an analogous
meaning.
 "Pro Forma Financial Statements" has the meaning assigned to such term in
Section 5.5(b).
 "PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 "Public Lender" has the meaning assigned to such term in Section 10.1(d)(i).
 "Qualified Equity Interests" means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.
 "Quotation Day" means, with respect to any LIBOR Borrowing and any Interest
Period, the day that is two Business Days prior to the first day of such
Interest Period.
 "RCM" has the meaning assigned to such term in the Preamble.
 "Recipient" means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.
 "Register" has the meaning assigned to such term in Section 10.4(c).
 "Regulation D" means Regulation D of the Board.
 "Regulation T, U or X" means Regulation T, U or X, respectively, of the Board.
 "Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person's Affiliates.
 "Release" means any actual or threatened releasing, spilling, leaking, pumping,
pouring, leaching, seeping, emitting, migration, emptying, discharging,
injecting, escaping, depositing, disposing, or dumping of Hazardous Materials
into the indoor or outdoor environment, including the movement of any Hazardous
Material through the air, soil, surface water, groundwater or property and any
other conditions resulting in potential or actual human exposure to Hazardous
Materials within a structure.
 "Removal Effective Date" has the meaning assigned to such term in
Section 9.6(b).
 "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Committed Loan Notice, and (b) with
respect to a L/C Credit Extension, a Letter of Credit Application.
30

--------------------------------------------------------------------------------


 "Required Lenders" means, at any time, two or more unaffiliated Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 "Resignation Effective Date" has the meaning assigned to such term in
Section 9.6(a).
 "Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or other
similar officer of a Borrower.  Any document delivered hereunder that is signed
by a Responsible Officer of a Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.
 "Restricted Payment" means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the holders of Equity Interests of such
Person, (c) the acquisition for value by such Person of any Equity Interests
issued by such Person or any other Person that Controls such Person, (d) any
payment with respect to any Earn‑out Obligation, and (e) with respect to clauses
(a) through (d) any transaction that has a substantially similar effect.
 "Revolving Commitment" means, with respect to each Lender, the commitment
hereunder of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit in an aggregate outstanding amount not exceeding the amount
of such Lender's Revolving Commitment as set forth on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment in accordance with Section 10.4(b), as applicable, as such
Revolving Commitment may be adjusted from time to time pursuant to Section 2.4
or Section 2.10 or pursuant to assignments by or to such Lender pursuant to
Section 10.4.  The initial aggregate amount of the Revolving Commitments on the
Agreement Date is $45,000,000.00.
 "Revolving Exposure" means, as to any Lender at any time, the sum of (a) the
Outstanding Amount of its Revolving Loans, plus (b) its L/C Exposure.
 "Revolving Facility" means the revolving credit facility established hereunder
and evidenced by the Revolving Commitments.
 "Revolving Loan" means a loan referred to in Section 2.1(a) and made pursuant
to Section 2.2.
 "Revolving Loan Note" means with respect to a Lender, a promissory note
evidencing the Revolving Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit C.
 "S&P" means Standard & Poor's Financial Services LLC, a subsidiary of S&P
Global Inc.
 "Sale and Leaseback" means any transaction or series of related transactions
pursuant to which any Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
31

--------------------------------------------------------------------------------


 "Sanctioned Country" means any country, territory or region which is itself the
subject or target of any comprehensive Sanctions (at the date of this Agreement,
the Crimean region of Ukraine, Cuba, Iran, North Korea, Darfur, South Sudan and
Syria).
 "Sanctioned Person" means (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC, including the List of
Specially Designated Nationals and Blocked Persons, or the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person subject to any law that would prohibit all or
substantially all financial or other transactions with that Person or would
require that assets of that Person that come into the possession of a
third-party be blocked (c) any legal entity organized or domiciled in a
Sanctioned Country, (d) any agency, political subdivision or instrumentality of
the government of a Sanctioned Country, (e) any natural person ordinarily
resident in a Sanctioned Country, or (f) any Person 50% or more owned, directly
or indirectly, individually or in the aggregate by any of the above.
 "Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state,
Her Majesty's Treasury of the United Kingdom or other relevant sanctions
authority.
 "Secured Obligation Designation Notice" means a notice substantially in the
form of Exhibit I executed and delivered to the Administrative Agent by a
counterparty (other than the Administrative Agent and its Affiliates) to a Swap
Agreement or an agreement to provide Cash Management Services in order that the
obligations in respect thereof constitute Swap Agreement Obligations or Cash
Management Obligations.
 "Secured Obligations" means, collectively, (a) the Loan Document Obligations,
(b) the Cash Management Obligations, and (c) the Swap Agreement Obligations.
 "Secured Parties" means, collectively, (a) the Administrative Agent, (b) each
Lender, (c) the L/C Issuer, (d) each Person to whom any Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Swap Agreement Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Borrower
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.
 "Security Agreement" means the Pledge and Security Agreement, dated as of the
Closing Date, among the Borrowers and the Administrative Agent.
 "Sellers Notes" means any notes or other instruments evidencing any
Indebtedness or other obligations of a Borrower to a seller of an Acquired
Entity or Business.
 "Solvency Certificate" means a certificate, substantially in the form of
Exhibit H.
 "Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the present assets of
such Person and its Subsidiaries, taken as a whole, is not less than the sum of
the debt (including contingent liabilities) of such Person and its Subsidiaries,
taken as a whole, (b) the present fair salable value of the assets of such
Person and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured, (c) the capital of such Person and
its Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of such Person or its Subsidiaries, taken as a whole,
32

--------------------------------------------------------------------------------

 

contemplated as of such date and (d) such Person and its Subsidiaries, taken as
a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business; provided
that the amount of contingent liabilities at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 "Specified Transaction" means any Investment, Disposition, incurrence or
repayment of Indebtedness, or Restricted Payment, that by the terms of this
Agreement requires a test to be calculated on a "Pro Forma Basis", be given in
"Pro Forma Compliance" with, or after giving "Pro Forma Effect"; provided that
any increase in the Revolving Commitments above the amount of Revolving
Commitments in effect on the Closing Date, for purposes of this definition,
shall be deemed to be fully drawn.
 "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency, supplemental or other reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as "eurocurrency liabilities" in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 "Subordinated Debt" means Indebtedness incurred by a Borrower that is
subordinated in right of payment to the prior payment of the Loan Document
Obligations of such Borrower and contains subordination and other terms
acceptable to the Administrative Agent, in its sole discretion.
 "Subordinated Debt Documents" means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.
 "Subsidiary" means, with respect to any Person ("Topco"), as of any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of Topco in Topco's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by Topco or one or more subsidiaries of Topco.
 "Subsidiary Joinder Agreement" means a Subsidiary Joinder Agreement,
substantially in the form of Exhibit F, pursuant to which a Subsidiary becomes a
party to this Agreement, to the Security Agreement and to each other applicable
Loan Document.
 "Swap Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
33

--------------------------------------------------------------------------------


"Swap Agreement Obligations"  means all obligations of the Borrowers under each
Swap Agreement to which any Borrower is a party and that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Closing Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date, or (c) is entered into after the
Closing Date with any counterparty that is a Lender or an Affiliate of a Lender
at the time such Swap Agreement is entered into or becomes a Lender or an
Affiliate of a Lender after it has entered into such agreement, provided that
any such counterparty (other than the Administrative Agent or its Affiliates)
executes and delivers a Secured Obligation Designation Notice to the
Administrative Agent (with a copy to the Borrowers).
 "Swap Termination Value" means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
 "Synthetic Debt" means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
"Indebtedness" or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 "Synthetic Lease Obligation" means the monetary obligation of a Person at any
time of determination under (i) a so called synthetic, off balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property, in
each case, creating obligations that do not appear on the balance sheet of such
Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment) (other than operating leases arising as
a result of Sale and Leaseback transactions).
 "Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 "Termination Date" means the date upon which all Revolving Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, the same are Backstopped), and the Loans and L/C Obligations (other
than with respect to the undrawn portion of outstanding Letters of Credit),
together with all interest and fees related thereto and other Loan Document
Obligations (other than unasserted contingent indemnification and unasserted
expense reimbursement obligations in each case not yet due and payable), have
been indefeasibly paid in full in cash.
 "Threshold Amount" means $250,000.00.
34

--------------------------------------------------------------------------------


 "Total Credit Exposure" means, as to any Lender at any time, the unused
Revolving Commitments and Revolving Exposure of such Lender at such time.
 "Total Revolving Outstandings" means at any time, the aggregate Outstanding
Amount of all Revolving Loans and L/C Obligations at such time.
 "Transaction Expenses" means any fees or expenses incurred or paid by the
Borrowers or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby in connection therewith.
 "Transactions" means (a) the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, (b) the borrowing of the
Loans and the issuance of the Letters of Credit, (c) the use of the proceeds of
the Loans and the Letters of Credit, (d) the satisfaction of the Collateral
Requirement, and (e) the payment of Transaction Expenses.
 "Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate, the Daily LIBOR Rate or the
Prime Rate.
 "UCP" means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce ("ICC") Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance).
 "Unaudited Financial Statements" means the unaudited consolidated balance
sheets and related statements of income, comprehensive income, changes in equity
and cash flows of the Borrowers and their Subsidiaries, covering any of the
first three fiscal quarters that have ended after the most recent Fiscal Year
covered by the Audited Financial Statements and at least forty five (45) days
before the Closing Date.
 "Uniform Commercial Code" or "UCC" means the Uniform Commercial Code as the
same may from time to time be in effect in the Commonwealth of Pennsylvania;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New Jersey, "Uniform Commercial Code" or "UCC" means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 "United States" and "U.S." mean the United States of America.
 "Unreimbursed Amount" has the meaning assigned to such term in
Section 2.3(c)(i).
 "Unused Facility Fee" has the meaning assigned to such term in Section 3.2(a).
 "USA PATRIOT Act" means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 "U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 "U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 3.6(g)(ii).
35

--------------------------------------------------------------------------------


 "Voting Equity Interests" means, with respect to any Person, shares of such
Person's Equity Interests having the right to vote for the election of the
members of the board of directors or other managing person of such Person under
ordinary circumstances.
 "Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 "Wholly-Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director's qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
 "Withdrawal Liability" means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 "Withholding Agent" means any Borrower and the Administrative Agent.
 "Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include," "includes" and "including"
shall be deemed to be followed by the phrase "without limitation."  The word
"will" shall be construed to have the same meaning and effect as the word
"shall."  In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding"; and the word "through" means "to and
including."  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein," "hereof"
and "hereunder," and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Any terms used in this Agreement that are defined
in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein; provided, that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern.
36

--------------------------------------------------------------------------------


Section 1.3 Accounting Terms; GAAP.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated Total Funded
Debt to Consolidated EBITDA Ratio shall be calculated with respect to such
period and all Specified Transactions occurring during such period on a Pro
Forma Basis.
(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
Section 1.4 Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.5 References to Time.  Unless the context otherwise requires,
references to a time shall refer to Eastern Standard Time or Eastern Daylight
Savings Time, as applicable.
Section 1.6 Resolution of Drafting Ambiguities.  Each Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.
Section 1.7 Status of Loan Document Obligations.  In the event that any Borrower
shall at any time issue or have outstanding any Subordinated Debt, such Borrower
shall take or cause each other Borrower to take all such actions as shall be
necessary to cause the Loan Document Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Debt and to
enable the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Debt.  Without limiting
the foregoing, the Loan Document Obligations are hereby designated as "senior
indebtedness" and as "designated senior indebtedness" and words of similar
import under and in respect of the Subordinated Debt Documents under which such
Subordinated Debt is issued and are further given all such other designations as
shall be required under the terms of any such Subordinated Debt in order that
the Administrative Agent and the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Debt.
37

--------------------------------------------------------------------------------


Section 1.8 Interest.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of "LIBOR Rate" or with respect to any comparable or
successor rate thereto.
Section 1.9 Original Loan Agreement.  This Agreement amends and restates in its
entirety the Original Agreement. Reference to this specific Agreement need not
be made in any agreement, document, instrument, letter, certificate, the
Original Agreement itself, or any communication issued or made pursuant to or
with respect to the Original Agreement, any reference to the Original Agreement
being sufficient to refer to the Original Agreement, as amended and restated
hereby. All obligations owed by the Borrowers under or pursuant to the Original
Agreement shall remain outstanding as Loan Document Obligations hereunder.
ARTICLE 2

THE CREDITS
Section 2.1 Commitments.
(a) Revolving Commitments.  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender's Revolving Exposure
exceeding such Lender's Revolving Commitment, or (ii) the Total Revolving
Outstandings exceeding the aggregate Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.  Revolving Loans may
be Daily LIBOR Rate Loans, Prime Rate Loans or LIBOR Loans, as further provided
herein.
Section 2.2 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Loans shall be made upon the Borrowers' irrevocable
notice, to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent substantially in the form of
a Committed Loan Notice (i) in the case of a Daily LIBOR Rate Borrowing or Prime
Rate Borrowing, not later than 11:00 a.m., Philadelphia, Pennsylvania time, on
the date of the proposed Borrowing, or (ii) in the case of any other Borrowing,
not later than 11:00 a.m., Philadelphia, Pennsylvania time, three Business Days
before the date of the proposed Borrowing.
(b) Each telephonic notice by the Borrower pursuant to Section 2.2(a) must be
confirmed promptly by hand delivery or facsimile (or transmitted by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowers.  Except as
provided in Section 2.3(c), each Borrowing or conversion of Loans shall be in a
principal amount equal to the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof.  Each
38

--------------------------------------------------------------------------------


Committed Loan Notice (whether telephonic or written) shall specify (A) whether
the Borrowers are requesting a Borrowing, a conversion of Loans from one Type to
another, or a continuation of LIBOR Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the Type and principal amount of Loans to be borrowed,
converted or continued, (D) if applicable, the duration of the Interest Period
with respect thereto which shall be a period contemplated by the definition of
the term "Interest Period", and (E) the account maintained by the Borrowers with
Citizens Bank into which the funds are to be disbursed.  Notwithstanding
anything in this Agreement to the contrary, if the Borrowers:
(i)
request a Borrowing of, conversion to, or continuation of LIBOR Loans in any
such Committed Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one month; or

(ii)
fail to specify a Type of Loan in a Committed Loan Notice or fail to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, continued as, or converted to, Daily LIBOR Rate Loans.

For avoidance of doubt, the Borrowers and Lenders acknowledge and agree that any
conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.  Any automatic conversion or continuation as provided above shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loans.
(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion or
continuation described in Section 2.2(b).  In the case of each Borrowing, each
Appropriate Lender shall make (or cause its Applicable Lending Office to make)
the amount of its Loan available to the Administrative Agent, by transfer in
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, not later
than 1:00 p.m., Philadelphia, Pennsylvania time, on the Business Day specified
in the applicable Committed Loan Notice.  Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.2 (and, if such Borrowing is the
initial Credit Extension, Section 4.1), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by
transfer to the account of the Borrowers maintained with Citizens Bank
and designated in the Committed Loan Notice the amount of such funds; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrowers, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings, and then to the Borrowers as provided above.
(d) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such Loan unless the
Borrowers pay the amount due, if any, under Section 3.5 in connection
therewith.  During the existence of an Event of Default, the Administrative
Agent or the Required Lenders may require that (i) no Loans may be requested as,
converted to or continued as LIBOR Loans or Daily LIBOR Rate Loans, and (ii)
unless repaid, each (A) LIBOR Loan be converted to a Prime Rate Loan at the end
of the Interest Period applicable thereto and (B) each Daily LIBOR Rate Loan be
immediately converted to a Prime Rate Loan.
(e) The Administrative Agent shall promptly notify the Borrowers and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
LIBOR Loans or applicable to any Daily LIBOR Rate Loan upon determination of
such interest rate.  The determination of the Adjusted LIBOR Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.
39

--------------------------------------------------------------------------------


(f) Anything in clauses (a) through (d) above to the contrary notwithstanding,
after giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than ten Interest Periods in effect at any time for all Borrowings of LIBOR
Loans.
(g) The failure of any Appropriate Lender to make any Loan required to be made
by it shall not relieve any other Appropriate Lender of its obligations
hereunder, provided that the Revolving Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.  All Borrowings made on the Closing Date must be made as Prime Rate
Borrowings unless the Borrowers shall have given a Committed Loan Notice
requesting a LIBOR Borrowing and provided an indemnity letter in form and
substance satisfactory to the Administrative Agent extending the benefits of
Section 3.5 to the Appropriate Lenders in respect of such Borrowings.
Section 2.3 Letters of Credit.
(a) The Letter of Credit Commitment.  (i) Subject to the terms and conditions
hereof and of any additional Letter of Credit Documents required by the
L/C Issuer and relying upon the representations and warranties herein set forth
(A) based upon the agreements of the Lenders set forth in this Section 2.3, the
L/C Issuer agrees (1) from time to time on any Business Day during the
Availability Period to issue Letters of Credit denominated in Dollars for the
account of the Borrowers (provided that any Letter of Credit may be for the
joint account of the Borrowers and any Subsidiary of a Borrower) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.3(b), and (2) to honor conforming drafts under the Letters of Credit
and (B) the Lenders severally agree to participate in Letters of Credit issued
pursuant to this Section 2.3; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any such Letter of Credit if
immediately after giving effect to such L/C Credit Extension, (x) the Revolving
Exposure of any Lender would exceed such Lender's Revolving Commitment, or (y)
the Total Revolving Outstandings would exceed the aggregate Revolving
Commitments.
(ii)
The L/C Issuer shall be under no obligation to issue any Letter of Credit (and,
in the case of clauses (A), (B), (C), (D) or (E) below, shall not issue any
Letter of Credit) if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any law applicable to the L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or direct that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Agreement Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Agreement Date (for which the
L/C Issuer is not otherwise compensated hereunder);

(B)
subject to Section 2.3(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal;

40

--------------------------------------------------------------------------------


(C)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date;

(D)
the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement;

(E)
the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit or any laws binding upon the
L/C Issuer;

(F)
the Letter of Credit is to be denominated in a currency other than Dollars; or

(G)
any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Defaulting Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.9(a)(iv)) with respect to
such Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or such Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrowers hand delivered or sent by
facsimile (or transmitted by electronic communication, if arrangements for doing
so have been approved by the L/C Issuer) to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m., Philadelphia, Pennsylvania time,
at least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
L/C Issuer may agree in a particular instance in its sole discretion.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer:  (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day), (B) the amount thereof, (C) the expiry
date thereof, (D) the name and address of the beneficiary thereof, (E) the
documents to be presented by such beneficiary in case of any drawing thereunder,
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder, and (G) such other matters as the L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended, (2) the proposed date of amendment thereof (which shall be
a Business Day), (3) the nature of the proposed amendment, and (4) such other
matters as the L/C Issuer may reasonably request.
41

--------------------------------------------------------------------------------


(ii)
Subject to the terms and conditions set forth herein, the L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrowers or
enter into the applicable amendment, as the case may be.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to have, and
hereby irrevocably and unconditionally agrees to, acquire from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to such Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Lender acknowledges and agrees that its obligation to
acquire risk participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Revolving Commitments.

(iii)
If the Borrowers so request in any applicable Letter of Credit Application, the
L/C Issuer shall agree to issue a Letter of Credit that has automatic renewal
provisions (each, an "Auto-Renewal Letter of Credit"); provided that any such
Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Auto-Renewal Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the "Nonrenewal Notice Date") in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrowers shall not be
required to make a specific request to the L/C Issuer for any such renewal. 
Once an Auto-Renewal Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
renewal of such Auto-Renewal Letter of Credit from time to time to an expiry
date not later than the Letter of Credit Expiration Date; provided that the
L/C Issuer shall not permit any such renewal if (A) the L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.3(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone, followed promptly in writing, or in writing) on or before the day
that is five (5) Business Days before the applicable Nonrenewal Notice Date from
the Administrative Agent or any Lender, as applicable, or the Borrowers that one
or more of the applicable conditions specified in Section 4.2 is not then
satisfied.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify promptly the Borrowers and
the Administrative Agent thereof.  On the Business Day on which the Borrowers
shall have received notice of any payment by the L/C Issuer under a Letter of
Credit or, if the Borrowers shall have received such notice later than 12:00
p.m., Philadelphia, Pennsylvania time, on any Business Day, on the succeeding
Business Day (such applicable Business Day, the "L/C Honor Date"), the Borrowers
shall (regardless of whether or not such Letter of Credit shall be for the sole
account of the Borrowers or for the joint account of the Borrowers and any
Subsidiary) reimburse, on a joint and several basis, the L/C Issuer through the
Administrative Agent in an amount equal to such drawing.  If the Borrowers fail
to so reimburse the L/C Issuer on the L/C Honor Date (or if any such
reimbursement payment is required to be refunded to the Borrowers for any
reason), then (x) the
 
42

--------------------------------------------------------------------------------


Borrowers shall be deemed to have requested a Borrowing of Prime Rate Loans in
the amount of such drawing, and (y) the Administrative Agent shall promptly
notify each Lender of the L/C Honor Date, the amount of the unreimbursed drawing
(the "Unreimbursed Amount"), and the amount of such Lender's Applicable
Percentage thereof.  Such Revolving Loans shall be made by the Lenders without
regard to the Borrowing Minimums and Borrowing Multiples.  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.3(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.  For the avoidance of doubt, if any drawing
occurs under a Letter of Credit and such drawing is not reimbursed on the same
day, the Unreimbursed Amount of such drawing shall, without duplication, accrue
interest for each day until the date of reimbursement at (x) prior to the
Business Day following the L/C Honor Date, the rate per annum applicable to the
outstanding principal balance of Prime Rate Loans pursuant to Section 3.1(a),
and (y) thereafter, a rate per annum equal to the Default Rate applicable to the
outstanding principal balance of Prime Rate Loans.
(ii)
Each Lender (including the Lender acting as the L/C Issuer) shall upon any
notice pursuant to Section 2.3(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent's Payment
Office in an amount equal to its Applicable Percentage of any Unreimbursed
Amount in respect of a Letter of Credit in Dollars not later than 1:00 p.m.,
Philadelphia, Pennsylvania time on the Business Day specified in such notice by
the Administrative Agent.  The Administrative Agent shall remit the funds so
received to the L/C Issuer, and may apply Cash Collateral provided for this
purpose to such Unreimbursed Amount.

(iii)
Each Lender that makes funds available pursuant to Section 2.3(c)(ii) shall be
deemed to have made a Prime Rate Loan to the Borrowers in such amount, provided
that in the event the conditions for Borrowings set forth in Section 4.2 cannot
be satisfied (and have not been waived) or for any other reason, then (A) the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount, which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate applicable to the outstanding principal balance of Prime Rate
Loans, and (B) such Lender shall be deemed to have purchased a participation in
such L/C Borrowing in an amount equal to its Applicable Percentage thereof (a
"L/C Advance").

(iv)
Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender's Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.

(v)
Each Lender's obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.3(c), shall be absolute and unconditional and shall not be
affected by any circumstance; provided that each Lender's obligation to make
Revolving Loans (but not L/C Advances) pursuant to this Section 2.3(c) is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrowers of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the
L/C Issuer, on a joint and several basis, for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

43

--------------------------------------------------------------------------------


(vi)
If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at the greater of
the Federal Funds Effective Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation.  A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 2.3(c)(vi) shall be
conclusive absent manifest error.

(vii)
If, at any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with this Section 2.3(c), the Administrative Agent
receives for the account of such Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii)
If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.3(c) is required to be returned under any of
the circumstances described in Section 10.11, each Lender shall pay to the
Administrative Agent its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate.

(d) Obligations Absolute.  The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

44

--------------------------------------------------------------------------------


(iv)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit, or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
(x) any proceeding under any Debtor Relief Law or (y) any Bail-In Action;

(v)
any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Loan Document Obligations of any Borrower in respect of such Letter
of Credit; or

(vi)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Borrower;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by each Borrower to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the L/C Issuer's gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
(e) Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any of its Related Parties nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrowers from pursuing such rights and remedies
as they may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, any of its Related Parties nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.3(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful or grossly negligent failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit.  In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
45

--------------------------------------------------------------------------------


(f) Conflict with Letter of Credit Application.  Notwithstanding anything else
to the contrary in any Letter of Credit Document (including any Letter of Credit
Application), in the event of any conflict between the terms hereof and the
terms of any such Letter of Credit Document, the terms hereof shall control,
provided that all non-conflicting terms of any such Letter of Credit Document
shall remain in full force and effect.
(g) Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer's rights and remedies against any such Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h) Existing Letters of Credit.  On the Closing Date, (i) each Existing Letter
of Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into a Letter of Credit under
this Agreement and subject to the provisions hereof as if each such Existing
Letter of Credit had been issued on the Closing Date by the L/C Issuer, (ii)
each such Existing Letter of Credit shall be included in the calculation of L/C
Obligations and Revolving Exposure, (iii) the issuer thereof shall be deemed to
be the L/C Issuer with respect to such Existing Letter of Credit and (iv) all
liabilities of the Borrowers with respect to such Existing Letters of Credit
shall constitute Loan Document Obligations.
Section 2.4 Termination and Reduction of Commitments.
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the last day of the Availability Period.
(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) the Borrowers shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment or repayment of the Revolving Loans in accordance with Section 2.6,
the sum of the Revolving Exposures of all Lenders would exceed the aggregate
Revolving Commitments, and (ii) each such reduction of the Revolving Commitments
shall be in an amount that is not less than an integral multiple of
$1,000,000.00.  If at any time, as a result of such a partial reduction or
termination as provided in Section 2.4(a) or Section 2.4(b), the Revolving
Exposure of all Lenders would exceed the aggregate Revolving Commitments, then
the Borrowers shall on the date of such reduction or termination of Revolving
Commitments, jointly and severally, repay or prepay Borrowings and/or Cash
Collateralize Letters of Credit in an aggregate amount equal to such excess.
(c) In addition to any termination or reduction of the Revolving Commitments
under paragraphs (a) and (b) of this Section 2.4, the Revolving Commitments
shall be reduced as required under Section 2.6(b).
46

--------------------------------------------------------------------------------


(d) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.4 at least five Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each reduction, and any
termination, of the Revolving Commitments shall be permanent and each reduction
of the Revolving Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments.
Section 2.5 Repayment of Loans; Evidence of Debt.
(a) Payment at Maturity.  The Borrowers hereby, jointly and severally,
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan together
with all accrued interest thereon on the earlier of the Maturity Date and, if
different, the date of the termination of the Revolving Commitments in
accordance with the provisions of this Agreement.
(b) Revolving Loan Notes.  Any Lender may request through the Administrative
Agent that Loans made by it be evidenced by a promissory note.  In such event,
the Borrowers shall execute and deliver to such Lender a Revolving Loan Note. 
In addition, if requested by a Lender, its Revolving Loan Note may be made
payable to such Lender and its registered assigns in which case all Loans
evidenced by such Revolving Loan Note and interest thereon shall at all times
(including after assignment pursuant to Section 10.4) be represented by one or
more Revolving Loan Notes in like form payable to the order of the payee named
therein and its registered assigns.
(c) Lender Records.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(d) Register.  Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 10.4(c), and by each Lender in its account or
accounts pursuant to Section 2.5(c), shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.
Section 2.6 Prepayments.
(a) Optional Prepayments.  The Borrowers may, upon written notice to the
Administrative Agent, at any time and from time to time, voluntarily prepay any
Borrowing of any Loan in whole or in part without premium or penalty (except as
set forth in Section 3.5), provided that (A) such notice must be received by the
Administrative Agent not later than 1:00 p.m., Philadelphia, Pennsylvania time,
(1) three Business Days prior to any date of prepayment of a LIBOR Borrowing and
(2) on the date of prepayment of a Daily LIBOR Rate Loan or a Prime Rate Loan,
and (B) each prepayment shall be in a principal amount of the Borrowing Minimum
or a whole multiple of the Borrowing Multiple in excess thereof or, in each
case, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid.  The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender's
Applicable Percentage of such prepayment.  If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of other financing, in which case such notice may be
revoked by the Borrowers (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied
subject to the Borrowers' obligation to indemnify the Lenders pursuant to
Section 3.5.
47

--------------------------------------------------------------------------------


(b) Mandatory Prepayments.
(i)
Net Cash Proceeds.

(A)
Dispositions.  In the event that any Borrower or any of its Subsidiaries
receives Net Cash Proceeds in respect of any Disposition, then, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds, the Borrower shall prepay the
Loans in an aggregate principal amount equal to 100% of such Net Cash Proceeds
and the Revolving Commitments shall be permanently reduced by the amount of such
prepayment.

(B)
Casualty Events.  In the event that any Borrower or any of its Subsidiaries
receives Net Cash Proceeds in respect of any Casualty Event, then, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds, the Borrower shall prepay the
Loans in an aggregate principal amount equal to 100% of such Net Cash Proceeds
and the Revolving Commitments shall be permanently reduced by the amount of such
prepayment.

(ii)
Application of Mandatory Prepayments.  Each prepayment of outstanding Loans
required to be made pursuant to Section 2.6(b) shall be allocated pro rata among
the Loans and the permanent reduction of the Revolving Commitments.

(iii)
Notice of Mandatory Prepayment.  The Borrowers shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.6(b), (i) a certificate signed by a Financial Officer of the Borrowers
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three Business Days'
prior written notice of such prepayment.  Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid.

(c) Other Prepayments of Revolving Loans.  If for any reason the Total Revolving
Outstandings at any time exceed the aggregate Revolving Commitments then in
effect, the Borrowers shall immediately prepay, on a joint and several basis,
without premium or penalty, the Revolving Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess.
(d) General Rules.  All prepayments shall be subject to Section 3.5, but shall
otherwise be without premium or penalty.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  All
prepayments shall be accompanied by accrued interest thereon and, in the case of
any prepayment of a LIBOR Loan, any additional amounts required pursuant to
Section 3.5.
48

--------------------------------------------------------------------------------


Section 2.7 Payments Generally; Administrative Agent's Clawback.
(a) General.  Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans, L/C
Borrowings, interest or fees, or of amounts payable under Sections 3.4, 3.5, 3.6
or 10.3, or otherwise) prior to 3:00 P.M., Philadelphia, Pennsylvania time, on
the date when due, in immediately available funds.  All payments to be made by a
Borrower hereunder shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent's Payment Office, except
payments to be made to the L/C Issuer as expressly provided herein and except
that payments pursuant to Sections 3.4, 3.5, 3.6 or 10.3, shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b) Pro Rata Treatment.  Except as otherwise provided in this Section 2.7 and as
otherwise required under Section 3.4(e), each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of fees, each reduction of the Revolving Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Appropriate Lenders in
accordance with their respective Revolving Commitments (or, if such Revolving
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class).  Each Lender agrees that in computing such Lender's portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender's percentage of such Borrowing to the next higher or lower
whole Dollar amount.
(c) Administrative Agent's Clawback. (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (x) in the case of Daily LIBOR Rate Borrowings or Prime
Rate Borrowings, two hours prior to the proposed time of such Borrowing and (y)
otherwise prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the Appropriate Lender and
the Borrowers(on a joint and several basis) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, and
(B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Prime Rate Loans.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender's Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
49

--------------------------------------------------------------------------------


(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(iii)
Notice by Administrative Agent.  A notice from the Administrative Agent to any
Lender or the Borrowers with respect to any amount owing under this paragraph
(c) shall be conclusive, absent manifest error.

(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and purchase participations in Letters of Credit and to make payments
pursuant to Section 10.3(c) are several and not joint.  The failure of any
Lender to make any Loan or purchase participations in Letters of Credit or make
any payment under Section 10.3(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, purchase its participation in Letters of Credit or to make its
payment under Section 10.3(c).
(e) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the borrowing of Loans set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(f) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g) Insufficient Payment.  Subject to the provisions of Article 8, whenever any
payment received by the Administrative Agent under this Agreement or any of the
other Loan Documents is insufficient to pay in full all amounts due and payable
to the Credit Parties under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent (i) first, towards payment of all
fees and expenses due to the Administrative Agent under the Loan Documents, (ii)
second, towards payment of all expenses then due hereunder, ratably among the
parties entitled thereto in accordance herewith, (iii) third, towards payment of
interest, fees and commissions then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees and
commissions then due to such parties, and (iv) fourth, towards payment of
principal of Loans and unreimbursed L/C Borrowings then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
of Loans and unreimbursed L/C Borrowings then due to such parties.
50

--------------------------------------------------------------------------------


(h) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then such Lender
shall (x) notify the Administrative Agent of such fact, and (y) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant.

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.
Section 2.8 Defaulting Lenders.
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

 
(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.8 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer hereunder; third, to Cash Collateralize the
L/C Issuer's Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.9; fourth, as the Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by

 
51

--------------------------------------------------------------------------------


 
 
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer's future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.9; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.8(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.8(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)
Certain Fees.

(A)
No Defaulting Lender shall be entitled to receive any Unused Facility Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive L/C Participation Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.9.

(C)
With respect to any L/C Participation Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall,
jointly and severally, (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender's participation in L/C Obligations that have been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the L/C Issuer's Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

52

--------------------------------------------------------------------------------


(iv)
Reallocation of Participations to Reduce Fronting Exposure.  If any L/C
Obligations are outstanding at the time such Lender becomes a Defaulting Lender,
then all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender's
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Revolving Commitment.  Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.

(v)
Cash Collateral Requirement.  If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, jointly
and severally, Cash Collateralize the L/C Issuer's Fronting Exposure in
accordance with the procedures set forth in Section 2.9.

(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Commitments (without giving effect to
Section 2.8(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
(c) New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
L/C Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 2.9 Cash Collateral.
(a) Certain Credit Support Events.  The Borrowers shall, jointly and severally,
provide Cash Collateral to the L/C Issuer:
(i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in a L/C Borrowing, within two
(2) Business Days following any request by the Administrative Agent or the
L/C Issuer, in an amount not less than the Minimum Collateral Percentage of the
principal amount of such L/C Borrowing,

(ii)
if, as of the Maturity Date, any L/C Obligation for any reason remains
outstanding, immediately (without the necessity of any request), in an amount
not less than the Minimum Collateral Percentage of such L/C Obligation,

53

--------------------------------------------------------------------------------


(iii)
if the Borrowers shall be required to provide Cash Collateral pursuant to
Section 8.2, immediately upon any request by the Administrative Agent or the
L/C Issuer, in an amount not less than the Minimum Collateral Percentage of all
L/C Obligations, and

(iv)
if there shall exist a Defaulting Lender, within two (2) Business Days following
any request by the Administrative Agent or the L/C Issuer, in an amount not less
than the Minimum Collateral Percentage of the Fronting Exposure of the
L/C Issuer with respect to such Defaulting Lender, and

(v)
if on any date, the L/C Obligations cause the Total Revolving Outstandings to
exceed the aggregate Revolving Commitments, within two (2) Business Days
following any request by the Administrative Agent or the L/C Issuer, in an
amount not less than the Minimum Collateral Percentage of such excess.

(b) Grant of Security Interest.  As security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.9(c), (i) the Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders (and
shall enter into documentation reasonably satisfactory to the Administrative
Agent for such purpose), and shall thereafter maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, and (ii) to the extent provided by any Defaulting
Lender, such Defaulting Lender hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, jointly and
severally pay or provide to the Administrative Agent additional Cash Collateral
in an amount sufficient to eliminate such deficiency.  All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Citizens Bank. 
The Borrowers shall, jointly and severally, pay on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.9 or
Sections 2.3, 2.6 or 8.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.4(b)(vii))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to this Section 2.9, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
54

--------------------------------------------------------------------------------


Section 2.10 Accordion.  Upon the written request of the Borrowers (which
request may be made by the Borrower only if no Default or Event of Default has
occurred and is continuing), the Lenders agree to consider increasing the
aggregate Revolving Commitments by $5,000,000.00, up to $50,000,000.00 in the
aggregate, under the same terms and conditions as reflected herein, with any
such increase requiring the unanimous written approval of the Administrative
Agent and the Lenders.  This accordion feature (the "Accordion Feature") shall
be in the sole discretion of the Lenders and the Administrative Agent and shall
not constitute an obligation or commitment to lend.  If the Accordion Feature is
agreed to by the Lenders and the Administrative Agent pursuant to the provisions
of this Section 2.10, the Borrowers shall be required to take such steps
(including without limitation the execution of such documents) as the
Administrative Agent determines necessary to effectuate the Accordion Feature.
ARTICLE 3

INTEREST, FEES, YIELD PROTECTION, ETC.
Section 3.1 Interest.
(a) Interest Rates Generally.  All Daily LIBOR Rate Loans shall bear interest at
the Daily LIBOR Rate plus the Applicable Margin.  Each LIBOR Loan shall bear
interest at a rate per annum equal to the sum of the Adjusted LIBOR Rate for the
Interest Period in effect for such Loan plus the Applicable Margin.  Each Prime
Rate Loan shall bear interest at the Prime Rate plus the Applicable Margin.
(b)
Default Rate.

(i)
Notwithstanding the foregoing, if any principal of or interest on any Loan, any
reimbursement obligation in respect of any L/C Disbursement or any fee or other
amount payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to the
Default Rate to the fullest extent permitted by applicable law.

(ii)
Notwithstanding the foregoing (and without duplication of amounts payable under
Section 3.1(b)(i)), if an Event of Default has occurred and is continuing, the
Administrative Agent may, and shall at the direction of the Required Lenders,
increase the per annum effective rate of interest on the outstanding principal
of each Loan and all Unreimbursed Amounts in respect of L/C Disbursements
(including L/C Borrowings) to a rate equal to the Default Rate to the fullest
extent permitted by applicable law. Each Borrower acknowledges that the Default
Rate is imposed as a direct result of the increased cost attendant to the
administration of the Loans because of said Event of Default.

(iii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 
55

--------------------------------------------------------------------------------



(c) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, and at such other times as
may be specified herein, provided that (i) interest accrued pursuant to
paragraph (b) of this Section 3.1 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
(d) Computation of Interest.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Daily LIBOR Rate, Adjusted LIBOR Rate and LIBOR Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent clearly
manifest error.
Section 3.2 Fees.
(a) Unused Facility Fee.  The Borrowers, jointly and severally, agree to pay to
the Administrative Agent, for the ratable account of each Lender, an unused
facility fee (the "Unused Facility Fee"), which shall accrue at a rate per annum
equal to (i) the Applicable Margin, multiplied by (ii) the average daily unused
portion of the Revolving Commitments (calculated by subtracting the sum of the
average daily outstanding balance of all Loans and L/C Obligations from
$45,000,000).  The Unused Facility Fee shall be computed and be payable in
arrears on the first day of each April, July, October and January of each year,
each date on which the Revolving Commitments are permanently reduced and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the Agreement Date, provided that all unpaid Unused Facility
Fees shall be payable on the date on which the Revolving Commitments terminate
and provided further that Unused Facility Fees which accrue after the Revolving
Commitments terminate shall be payable on demand.  All Unused Facility Fees
shall be computed on the basis of a year of a year of 365 days (or 366 days in a
leap year) and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b) L/C Participation Fees.  The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent, for the ratable account of the Lenders, a fee
(the "L/C Participation Fee") in Dollars in an amount equal to (A) the
Applicable Margin, multiplied by (B) the daily average L/C Obligations, during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any L/C Obligations; and (ii) to the L/C Issuer for its own account
a fronting fee ("L/C Fronting Fee") at the time of the issuance of each Letter
of Credit in an amount equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit. The Borrowers shall also, jointly and
severally, pay to the L/C Issuer for the L/C Issuer's sole account the L/C
Issuer's then in effect customary fees and administrative expenses payable with
respect to letters of credit as the L/C Issuer may generally charge or incur
from time to time in connection with the issuance, maintenance, modification (if
any), assignment or transfer (if any), negotiation and administration of the
Letters of Credit.  Accrued L/C Participation Fees shall be computed and payable
in arrears on the first day of each April, July, October and January of each
year, commencing on the first such date to occur after the Agreement Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the L/C Issuer pursuant to this paragraph shall be payable within ten
days after demand.  All L/C Participation Fees and L/C Fronting Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, the Administrative Agent may, and shall
at the direction of the Required Lenders, calculate L/C Participation Fees and
L/C Fronting Fees, as applicable, at a rate per annum equal to the Default Rate.
56

--------------------------------------------------------------------------------


(c) Other Fees.  The Borrowers, jointly and severally, agree to pay to each
Credit Party, for its own account, fees and other amounts payable in the amounts
and at the times separately agreed upon between the Borrowers and such Credit
Party.
(d) Payment of Fees Generally.  All fees and other amounts payable hereunder
shall be paid on the dates due, in immediately available funds.  Fees and other
amounts paid shall not be refundable under any circumstances.
Section 3.3 Alternate Rate of Interest.
(a) Temporary Unavailability of LIBOR Rate.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing or any request for a Daily LIBOR Rate
Borrowing:
(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such
Interest Period or ascertaining the Daily LIBOR Rate for a Daily LIBOR Rate
Borrowing, as the case may be; or

(ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period or that the Daily LIBOR Rate
will not adequately and fairly reflect the cost of making or maintaining of
a Daily LIBOR Rate Borrowing;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Committed Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective, (y) if any Request for
Credit Extension requests a LIBOR Borrowing or a Daily LIBOR Rate Borrowing,
such Borrowing shall be made as a Prime Rate Borrowing, and (z) notwithstanding
anything to the contrary contained herein, each Daily LIBOR Rate Loan shall bear
interest at the Prime Rate plus the Applicable Margin.
(b) Successor LIBOR Rate.
(i)
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (A) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary, (B) the
applicable supervisor or administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be made available or used for determining interest rates for loans (such
specific date, the "LIBOR Scheduled Unavailability Date"), or (C) a rate other
than the LIBOR Rate has become a widely recognized benchmark interest rate for
newly originated loans of this type made in Dollars to borrowers domiciled in
the United States, then the Administrative Agent may, in consultation with the
Borrowers, select an alternate benchmark interest rate (including any credit
spread or other adjustments to such alternate benchmark (if any) incorporated
therein) to replace the LIBOR Rate for purposes of this Agreement (such rate,
the "LIBOR Successor Rate").

 
57

--------------------------------------------------------------------------------



(ii)
The Administrative Agent and the Borrowers shall negotiate in good faith any
amendments to this Agreement as may be necessary and appropriate to effectively
replace the LIBOR Rate with the LIBOR Successor Rate and incorporate any LIBOR
Successor Rate Conforming Changes related thereto.  Notwithstanding anything to
the contrary in Section 10.2, any such amendment entered into by the
Administrative Agent and the Borrowers shall become effective without any
further action or consent of any other party to this Agreement on the fifth
Business Day following the date that a draft of such amendment is provided to
the Lenders for review, unless the Administrative Agent receives, on or before
noon on such date, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment.

(iii)
If the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that the circumstances under Section 3.3(b)(i)(A) have
arisen or the LIBOR Scheduled Unavailability Date has occurred, then (A) the
Administrative Agent shall promptly notify the Borrowers and the Lenders of such
determination, which notice may be given by telephone, and (B) until such time
as a LIBOR Successor Rate has been selected and this Agreement has been amended
to implement such LIBOR Successor Rate and any LIBOR Successor Rate Conforming
Changes, (1) the obligation of the Lenders to make or maintain LIBOR Loans shall
be suspended, (2) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing or as a
Daily LIBOR Rate Borrowing shall be ineffective, (3) if any Committed Loan
Notice requests a LIBOR Borrowing or as a Daily LIBOR Rate Borrowing, such
Borrowing shall be made as a Prime Rate Borrowing, and (4) notwithstanding
anything to the contrary contained herein, each Daily LIBOR Rate Loan shall bear
interest at the Prime Rate plus the Applicable Margin.

(iv)
The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes shall
be determined, applied and implemented in a manner that gives due consideration
to the then-prevailing market practice in the United States for determining,
applying and implementing benchmark interest rates for newly originated loans of
this type made in Dollars to borrowers domiciled in the United States. 
Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, no LIBOR Successor Rate selected in accordance with the foregoing
shall at any time be less than 0.00% per annum.

Section 3.4 Increased Costs; Illegality.
(a)
Increased Costs Generally.  If any Change in Law shall:

(i)
impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the L/C Issuer;

58

--------------------------------------------------------------------------------


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, L/C Issuer or other Recipient, the Borrowers
will, jointly and severally, pay to such Lender, the L/C Issuer or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the L/C Issuer or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Applicable Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender's or the L/C Issuer's capital or
on the capital of such Lender's or the L/C Issuer's holding company, if any, as
a consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the L/C Issuer's policies and the policies of such Lender's or the
L/C Issuer's holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will, jointly and severally, pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender's or the
L/C Issuer's holding company for any such reduction suffered.
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section 3.4 and delivered to the Borrowers, shall be
conclusive absent manifest error.  The Borrowers shall, jointly and severally,
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within ten days after receipt thereof.
(d) Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to this Section 3.4 shall not
constitute a waiver of such Lender's or the L/C Issuer's right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the L/C Issuer pursuant to this Section 3.4 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender's or the L/C Issuer's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
59

--------------------------------------------------------------------------------


(e) Illegality.  Notwithstanding any other provision of this Agreement, if,
after the Agreement Date, any Change in Law shall make it unlawful for any
Lender to make or maintain any LIBOR Loan or Daily LIBOR Rate Loan or to give
effect to its obligations as contemplated hereby with respect to any LIBOR Loan
or Daily LIBOR Rate Loan, then, by written notice to the Borrowers and to the
Administrative Agent:
(i)
such Lender may declare that LIBOR Loans and/or Daily LIBOR Rate Loans, as
applicable, will not thereafter (for the duration of such unlawfulness) be made
by such Lender hereunder (or be continued for additional Interest Periods) and
Prime Rate Loans will not thereafter (for such duration) be converted into LIBOR
Loans or Daily LIBOR Rate Loans, as applicable, whereupon any request for a
LIBOR Borrowing, a Daily LIBOR Rate Borrowing or to convert a Prime Rate
Borrowing to a LIBOR Borrowing or to a Daily LIBOR Rate Borrowing or to continue
a LIBOR Borrowing, for an additional Interest Period, or to continue a Daily
LIBOR Rate Borrowing, as applicable, shall, as to such Lender only, be deemed a
request for a Prime Rate Loan (or a request to continue a Prime Rate Loan as
such for an additional Interest Period or to convert a LIBOR Loan or a Daily
LIBOR Rate Loan into a Prime Rate Loan, as applicable), unless such declaration
shall be subsequently withdrawn; and

(ii)
such Lender may require that all outstanding LIBOR Loans and/or Daily LIBOR Rate
Loans made by it be converted to Prime Rate Loans, in which event all such Loans
shall be automatically converted to Prime Rate Loans, as of the effective date
of such notice as provided in the last sentence of this paragraph.

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this Section 3.4(e), all payments and prepayments of principal that would
otherwise have been applied to repay the LIBOR Loans and/or Daily LIBOR Rate
Loans that would have been made by such Lender or the converted LIBOR Loans
and/or Daily LIBOR Rate Loans of such Lender shall instead be applied to repay
the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBOR Loans and/or Daily LIBOR Rate Loans, as applicable. 
For purposes of this paragraph, a notice to the Borrowers by any Lender shall be
effective as to each LIBOR Loan made by such Lender, if lawful, on the last day
of the Interest Period currently applicable to such LIBOR Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrowers.
Section 3.5 Break Funding Payments.  In the event of (a) the payment or
prepayment of any principal of any LIBOR Loan other than on the last day of an
Interest Period applicable thereto (whether voluntary, mandatory, automatic, by
reason of acceleration (including as a result of a bankruptcy filing, or
otherwise)), (b) the conversion of any LIBOR Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBOR Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.6(a) and is revoked in accordance therewith), or (d) the assignment of
any LIBOR Loan other than on the last day of the Interest Period or maturity
date applicable thereto as a result of a request by the Borrowers pursuant to
Section 3.7(b), then, in any such event, the Borrowers shall, jointly and
severally, compensate each applicable Lender for the loss, cost and expense
attributable to such event.  In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the
 
60

--------------------------------------------------------------------------------


then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the eurocurrency market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 3.5 shall be delivered to the Borrowers and
shall be conclusive absent manifest error.  The Borrowers shall, jointly and
severally, pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.
Section 3.6 Taxes.
(a) Defined Terms.  For purposes of this Section 3.6, the term "Lender" includes
the L/C Issuer and the term "applicable law" includes FATCA.
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Borrowers.  Each of the Borrowers shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d) Indemnification by the Borrowers.  Each of the Borrowers shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
Each of the Borrowers shall also, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.6(e)(ii).
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.6(e).
61

--------------------------------------------------------------------------------


(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 3.6, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.6(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)
Without limiting the generality of the foregoing,

(A)
any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (A) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (B) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;

 
62

--------------------------------------------------------------------------------


 
(2)
executed copies of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (B)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.

63

--------------------------------------------------------------------------------


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower sand the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.6 (including by
the payment of additional amounts pursuant to this Section 3.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
(i) Survival.  Each party's obligations under this Section 3.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Termination Date.
(j) Confidentiality.  Nothing contained in this Section 3.6 shall require any
Credit Party or any other indemnified party to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary) to the indemnifying party or any other Person.
Section 3.7 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.4, or requires the Borrowers to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.6, then such Lender shall (at the
request of the Borrowers) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.4
or Section 3.6, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
64

--------------------------------------------------------------------------------


(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.4 or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.6 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 3.7(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.4), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.4 or Section 3.6) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)
unless waived by the Administrative Agent in its sole discretion, the Borrowers
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.4;

(ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii)
in the case of any such assignment resulting from a claim for compensation under
Section 3.4 or payments required to be made pursuant to Section 3.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)
such assignment does not conflict with applicable law; and

(v)
in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented (or is willing to consent
upon becoming a Lender) to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.1 Conditions to Initial Credit Extensions.  The effectiveness of this
Agreement and the obligation of each Lender and the L/C Issuer to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction or waiver of the following conditions precedent:
(a) Agreement.  The Administrative Agent (or its counsel) shall have received a
counterpart of this Agreement (which may include facsimile transmission or
electronic mail transmission of a signed signature page of this Agreement) that,
when taken together, bear the signatures of each Borrower and each Lender.
65

--------------------------------------------------------------------------------


(b) Revolving Loan Notes.  The Administrative Agent shall have received a
Revolving Loan Note for each Lender that shall have requested one, signed on
behalf of the Borrowers.
(c) Legal Opinion.  The Administrative Agent shall have received a favorable
written opinion (addressed to the Credit Parties and dated the Closing Date)
from counsel to the Borrowers, in form, scope and substance satisfactory to the
Administrative Agent.
(d) Officers' Closing Certificate.  The Administrative Agent shall have received
a certificate of the President or a Vice President and the Secretary or
Assistant Secretary of each Borrower, dated the Closing Date, substantially in
the form of Exhibit E.
(e) Fees and Expenses.  Substantially contemporaneously with the making of the
Loans to be made on the Closing Date, the Borrowers shall have paid all fees and
expenses that under the terms hereof are due and payable on or prior to the
Closing Date, as well as the reasonable fees, disbursements and other charges of
counsel to the Administrative Agent in connection with the Transactions to the
extent invoiced on or prior to the Closing Date.
(f)
Collateral and Guarantee Requirement.

(i)
The Collateral Documents set forth in Schedule 4.1(f) shall have been duly
executed and/or delivered by each Borrower that is to be a party thereto and
shall be in full force and effect.  The Administrative Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
the priority described in each such Collateral Document; and

(ii)
The Administrative Agent shall have received a Perfection Certificate with
respect to each Borrower dated the Closing Date and duly executed by a
Responsible Officer of the Borrower and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to each Borrower in the states (or other jurisdictions) of formation of
such persons, in each case as indicated on such Perfection Certificate, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be permitted under Section 7.1 or have been or will be contemporaneously
released or terminated.

(g) Agent for Service of Process.  The Administrative Agent shall have received
a letter in all respects satisfactory to the Administrative Agent, pursuant to
which a Person satisfactory to the Administrative Agent shall have agreed to act
as the agent for service of process for each Borrower that is organized under
the laws of a jurisdiction other than the United States of America or any state,
commonwealth or other political subdivision thereof.
(h) Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate attesting to the Solvency of each Borrower and its
Subsidiaries (taken as a whole) on the Closing Date immediately before and after
giving effect to the Transactions, from the chief financial officer or an
authorized person performing similar function of such Borrower.
(i) Committed Loan Notice; Letter of Credit Application.  The Administrative
Agent shall have received a completed Committed Loan Notice and/or Letter of
Credit Application, duly executed by a Responsible Officer of the Borrowers with
respect to any Credit Extensions to be made on the Closing Date.
66

--------------------------------------------------------------------------------


(j) Insurance.  The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
lender's loss payee and/or additional insured, as applicable, under each
insurance policy with respect thereto and all endorsements thereto have been
delivered, in each case, in accordance with the terms of the Loan Documents, and
the Administrative Agent is otherwise satisfied with all of the insurance
arrangements of the Borrowers and their Subsidiaries.
(k) USA PATRIOT Act; KYC.  At least five days prior to the Closing Date, each
Lender shall have received:
(i)
any and all documentation and other information requested by such Lender in
connection with applicable "know your customer" and anti-money-laundering rules
and regulations, including the USA PATRIOT Act; and

(ii)
to the extent a Borrower constitutes a "legal entity customer" under the
Beneficial Ownership Regulation, a completed Beneficial Ownership Certification
in relation to such Borrower.

(l) Financial Statements.  The Administrative Agent shall have received (i) the
Audited Financial Statements, (ii) the Unaudited Financial Statements and (iii)
the Pro Forma Financial Statements.
(m) Legal Impediments.  No law or regulation shall be applicable that restrains,
prevents or imposes materially adverse conditions upon the Revolving Facility.
(n) No Material Adverse Effect.  There shall not have occurred a Material
Adverse Effect or any event or circumstance that could reasonably be expected to
result in a Material Adverse Effect and the Administrative Agent shall have
received a certificate of a Financial Officer of the Borrowers to the foregoing
effect.
For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be, unless such Lender has
notified the Administrative Agent of any disagreement prior to the initial
Credit Extensions hereunder.
Section 4.2 Conditions to All Credit Extensions.  The obligation of each Lender
or the L/C Issuer, as the case may be, to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to
another Type, or a continuation of LIBOR Loans) is subject to the satisfaction
of the conditions in Section 4.1 and the following additional conditions
precedent:
(a) Each of the representations and warranties of the Borrowers set forth in the
Loan Documents shall be true and correct in all material respects, in each case
on and as of such date as if made on and as of such date, provided that to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to "materiality", "Material Adverse Effect" or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
67

--------------------------------------------------------------------------------


(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)  The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to another Type or a continuation of LIBOR Loans)
submitted by the Borrowers shall be deemed to be a representation and warranty
that the applicable conditions specified in Section 4.2 have been satisfied on
and as of the date of the applicable Credit Extension.
ARTICLE 5

REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
Section 5.1 Existence, Qualification and Power; Compliance with Laws.  Each
Borrower and each of its Subsidiaries (a) is duly incorporated, organized or
formed, and validly existing and, where applicable, in good standing under the
laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business as now conducted and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and,
where applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (d) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c) or (d), to the extent
that failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Borrower and its Subsidiaries
are in compliance with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and maintains all
permits and licenses necessary to conduct its business, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Section 5.2 Authorization; No Contravention.  The execution, delivery and
performance by each Borrower of each Loan Document to which such Borrower is a
party, and the consummation of the Transactions, are within such Borrower's
corporate, limited liability company or other analogous powers, have been duly
authorized by all necessary corporate, limited liability company or other
analogous action, and do not and will not (a) contravene the terms of any of
such Person's Organizational Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than under
the Loan Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b)(i), to the extent that such
conflict, breach, contravention or payment could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.3 Governmental Authorization; Other Consents.  Except for routine
disclosure filings by RCM with the United States Securities and Exchange
Commission, no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Borrower of any Loan Document to
which it is a party, or for the consummation of the Transactions, (b) the grant
by any Borrower of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof), or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Loan Documents, except for
(i) filings and recordings necessary to satisfy the Collateral Requirement, and
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.
68

--------------------------------------------------------------------------------


Section 5.4 Binding Effect.  Each Loan Document has been duly executed and
delivered by each Borrower that is party thereto and constitutes a legal, valid
and binding obligation of each such Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 5.5 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements and Unaudited Financial Statements:
(i)
fairly present the financial condition of the Borrowers and their Subsidiaries,
as applicable, as of the dates thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, subject, in the case of the Unaudited Financial
Statements, to normal year-end audit adjustments and the absence of footnotes;
and

(ii)
show all material Indebtedness and other liabilities, direct or contingent, of
the Borrowers and their Subsidiaries, as applicable, as of the date thereof,
including liabilities for Taxes, material commitments and contingent
obligations.

(b) Since December 31, 2017 there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.6 Litigation.  Except as set forth on Schedule 5.6 there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against any Borrower or any of their Subsidiaries or, to the
knowledge of any Borrower, threatened against or affecting the Borrowers or any
of their Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (b) that involve or affect, or that
purport to or could reasonably be expected to involve or affect, any Loan
Document or the Transactions.  Since the Agreement Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
Section 5.7 Environmental Matters.
(a) Except for the Disclosed Matters and except for Environmental Claims which
have been fully resolved with no remaining obligations or conditions:
(i)
each Borrower and its Subsidiaries possess all Environmental Permits required
under applicable Environmental Law to conduct their respective businesses and
are, and within applicable statutes of limitation, have been, in material
compliance with the terms of such Environmental Permits.  No Borrower nor any of
its Subsidiaries has received written notice that any Environmental Permits
possessed by any of them will be revoked, suspended or will not be renewed;

69

--------------------------------------------------------------------------------


 
(ii)
the execution and delivery of this Agreement and the consummation by the
Borrowers of the Transactions does not require any notification, registration,
reporting, filing, investigation, or environmental response action under any
Environmental Law;

(iii)
each of the Borrowers and their Subsidiaries are currently, and within
applicable statutes of limitation, have been, in material compliance with all
applicable Environmental Law;

(iv)
no Borrower nor any of its Subsidiaries has received (A) notice of any pending
or threatened civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, notice or demand letter or request
for information under any Environmental Law, or (B) notice of actual or
potential liability under any Environmental Law including any Environmental
Liability that such Borrower or Subsidiary may have retained or assumed either
contractually or by operation of law or of any Environmental Claim, in either
case with respect to clauses (A) or (B) that reasonably could be expected to
result in material expenditure by such Borrower or Subsidiary.  No Borrower nor
any of its Subsidiaries has knowledge of any circumstances that reasonably could
be expected to result in a material Environmental Liability;

(v)
as of the Agreement Date: (A) no property or facility currently, or to the
knowledge of each Borrower, formerly owned, operated or leased by any Borrower
or any of its current or former Subsidiaries or by any respective predecessor in
interest, and (B) no property at which Hazardous Materials generated, owned or
controlled by any Borrower, any of its present or former Subsidiaries or any
predecessor in interest have been stored, treated or disposed of, have been
identified by a Governmental Authority as recommended for or requiring or
potentially requiring environmental assessment and/or response actions under
Environmental Law;

(vi)
(A) there has been no disposal, spill, discharge or Release of any Hazardous
Material generated, used, owned, stored or controlled by any Borrower, any of
its Subsidiaries or any predecessor in interest, on, at or under any property
currently or formerly owned, leased or operated by any Borrower, any of its
current or former Subsidiaries or any predecessor in interest, during the time
of their ownership, occupation or operation of such property, (B) there are no
Hazardous Materials located in, at, on or under such facility or property, or at
any other location, in either case (A) or (B), that reasonably could be expected
to require investigation, removal, remedial or corrective measures by any
Borrower or any of its Subsidiaries or that reasonably could result in material
liabilities of, or material losses, damages or costs to any Borrower or any of
its Subsidiaries under any Environmental Law, and (C) neither the Borrowers nor
any of their Subsidiaries has retained or assumed any liability contractually or
by operation of law with regard to the generation, treatment, storage or
disposal of Hazardous Materials or compliance with Environmental Law that could
reasonably be expected to result in material expenditures by any Borrower or any
of its Subsidiaries;

 
70

--------------------------------------------------------------------------------


 
(vii)
(A) there has not been any underground or aboveground storage tank or other
underground storage receptacle or related piping, or any impoundment or other
disposal area in each case containing Hazardous Materials located on any
facility or property currently or formerly owned, leased or operated by any
Borrower or any of its Subsidiaries, during the time of their ownership,
occupation or operation of such facility or property, and (B) no asbestos or
polychlorinated biphenyls have been used or disposed of, or have been located
at, on or under any facility or property currently or formerly owned, leased or
operated by any Borrower or any of its Subsidiaries, in either case (A) or (B)
except in material compliance with applicable Environmental Laws or as would not
result in material Environmental Liability;

(viii)
no Lien has been recorded against any properties, assets or facilities currently
owned, leased or operated by any Borrower or any of its Subsidiaries under any
Environmental Law.

(b) Since the Agreement Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
(c) The Borrowers and their Subsidiaries have provided to the Administrative
Agent and its authorized representatives all material records and files,
including all material assessments, reports, studies, analyses, audits, tests
and data in their possession or under their control concerning any Environmental
Claim, the existence of Hazardous Materials or any other environmental concern
at properties, assets or facilities currently or formerly owned, operated or
leased by any Borrower or any of their present or former Subsidiaries or
predecessor in interest, or concerning compliance by any Borrower or any such
Subsidiary with, or liability under any Environmental Law.
Section 5.8 Ownership of Properties; Liens.  Each Borrower and its Subsidiaries
(a) has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes, (b) owns,
or is entitled to use, all trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how database
rights, design rights and other intellectual property rights material to its
business, and the use thereof by the Borrowers and their respective Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (c) has complied in all
material respects with all obligations under all material leases to which it is
a party and all such leases are in full force and effect and (d) enjoys peaceful
and undisturbed possession under all such material leases.
Section 5.9 Casualty, Etc.  Neither the businesses nor the properties of any
Borrower or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.10 Investment Company Status, Etc.  No Borrower nor any of its
Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) otherwise subject to
any other regulatory scheme limiting its ability to incur debt.
Section 5.11 Taxes.  Each Borrower and its Subsidiaries has timely filed or
caused to be filed all federal, provincial, state, municipal, foreign and other
Tax returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and Taxes levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being Contested in Good Faith and (b) failures to file or pay as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.  There are no Tax audits, deficiencies,
assessments or other claims with respect to any Borrower or any of its
Subsidiaries that could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
71

--------------------------------------------------------------------------------


Section 5.12 ERISA.
(a) Each Borrower and each of its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  No event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any Pension Plan.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans.
(b) Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrowers, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Each Borrower
and ERISA Affiliate has made all required contributions to each Pension Plan
subject to Section 412 of the Code, and no application for a funding waiver
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.
(c) There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions, or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan.  There has been no violation of the fiduciary
responsibility rules of ERISA with respect to any Pension Plan that has resulted
in or could reasonably be expected to have a Material Adverse Effect.
(d) No Borrower or ERISA Affiliate (i) has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (ii)
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan, and (iii) has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.
(e) No such Pension Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a "prohibited transaction" (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Pension Plan or any other plan of any Borrower or any of its ERISA
Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Pension Plan or any such trust, to
any material penalty or tax on "prohibited transactions" imposed by Section 502
of ERISA or Section 4975 of the Code.
(f) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
72

--------------------------------------------------------------------------------


 
Section 5.13 Subsidiaries; Equity Interests.  As of the Agreement Date, no
Borrower has any direct or indirect Subsidiaries or investments (other than Cash
Equivalents) in, or joint ventures or partnerships with, any Person, except as
disclosed in Schedule 5.13.  Such Schedule sets forth (a) the name and
jurisdiction of organization or incorporation of each Subsidiary, (b) the
ownership interest of each Borrower and their respective Subsidiaries in each of
their respective Subsidiaries, including the percentage of such ownership and
(c) identifies each Person the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral Requirement.  No Borrower
nor any of its Subsidiaries has issued any Disqualified Equity Interests and
there are no outstanding options or warrants to purchase Equity Interests of any
Borrower or any of its Subsidiaries of any class or kind, and there are no
agreements, voting trusts or understandings with respect thereto or affecting in
any manner the sale, pledge, assignment or other disposition thereof, including
any right of first refusal, option, redemption, call or other rights with
respect thereto, whether similar or dissimilar to any of the foregoing.  All of
the issued and outstanding Equity Interests owned by any Borrower in its
Subsidiaries have been duly authorized and issued and are fully paid and
non-assessable and are free and clear of all Liens other than Liens in favor of
the Administrative Agent under the Collateral Documents.
Section 5.14 Insurance.  Schedule 5.14 sets forth a description of all insurance
maintained by or on behalf of the Borrowers and their Subsidiaries on the
Agreement Date (including names of carriers, policy number, expiration dates,
insurance types and coverage amounts).  As of the Agreement Date, all premiums
in respect of such insurance that are due and payable have been paid.
Section 5.15 Federal Reserve Regulations, Etc.  No Borrower nor any of its
Subsidiaries is engaged principally, or as one of their important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.  Immediately before and after giving effect to the making of each Loan
and the issuance of each Letter of Credit, Margin Stock will constitute less
than 25% of each Borrower's assets as determined in accordance with Regulation
U.  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase, acquire or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X or
(b) for any purpose that would violate any Anti-Corruption Laws or applicable
Sanctions.
Section 5.16 Collateral Documents.  The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Security Agreement) and the proceeds thereof and (i) when the Pledged Equity
Interests (other than uncertificated Equity Interests) and the Pledged Debt
Securities (as each such term is defined in the Security Agreement) are
delivered to the Administrative Agent together with the proper endorsements, the
Lien created under Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Borrowers in
such Pledged Equity Interests and Pledged Debt Securities to the extent that the
laws of the United States or any state, commonwealth or other political
subdivision thereof govern the creation and perfection of any such security
interest, in each case prior and superior in right to any other Lien or right of
any other person, except for Liens expressly permitted under the terms of
Section 7.1 which by operation of law or contract have priority over the Liens
securing the Secured Obligations, and (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 5.16(a), and in
each case, all applicable filing fees have been paid, the Lien created under the
Security Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrowers in the Collateral to
the extent such security interest may be perfected by the filing of a UCC
financing statement, in each case prior and superior in right to any other Lien
or right of any other person, other than Liens expressly permitted by
Section 7.1 which by operation of law or contract have priority over the Liens
securing the Secured Obligations.
73

--------------------------------------------------------------------------------


Section 5.17 Solvency.  Immediately before and after the consummation of each
Transaction, each of the Borrowers and its Subsidiaries are Solvent.
Section 5.18 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a) Each Borrower, its Subsidiaries and their respective officers and employees
and their directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions. No Borrower, nor any of its Subsidiaries nor any of their
respective directors, officers or employees is a Sanctioned Person.  Each
Borrower and each of its Subsidiaries has implemented and maintains in effect
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and all applicable Sanctions.
(b) No Loan or Letter of Credit, use of the proceeds of any Loan or Letter of
Credit or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions.  No part of the proceeds of the Loans or the
Letters or Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws.
(c) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the any regulations passed under the USA PATRIOT Act or
will violate the Trading with the Enemy Act, the International Emergency
Economic Powers Act, or any regulations passed thereunder, including the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or successor statute thereto (together with Sanctions, "Anti-Terrorism
Laws").  Each Borrower and each of its Subsidiaries are in compliance with
applicable Anti-Terrorism Laws.
Section 5.19 Accuracy of Information, Etc.
(a) Each Borrower has disclosed to the Credit Parties all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No reports, financial statements, certificates or other
information furnished (whether in writing or orally) by or on behalf of any
Borrower to any Credit Party in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.
74

--------------------------------------------------------------------------------


Section 5.20 Labor Matters.  There are no strikes, lockouts or slowdowns against
any Borrower or any of its Subsidiaries pending or, to the knowledge of any
Borrower, threatened.  The hours worked by and payments made to employees of the
Borrowers and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters.  All material payments due from
the Borrowers or any of their Subsidiaries, or for which any claim may be made
against any of the Borrowers or any of their Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any of the Borrowers or any of their Subsidiaries
is bound.
Section 5.21 Absence of Certain Restrictions.  No indenture, certificate of
designation for preferred stock, agreement or instrument to which any Borrower
or any of its Subsidiaries is a party (other than this Agreement), prohibits or
limits in any way, directly or indirectly the ability of any Subsidiary to make
Restricted Payments or loans to, to make any advance on behalf of, or to repay
any Indebtedness to, any Borrower or to another Subsidiary.
Section 5.22 No Default.  No Borrower nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.
Section 5.23 Common Enterprise.  The successful operation and condition of each
of the Borrowers is dependent on the continued successful performance of the
functions of the group of the Borrowers as a whole and the successful operation
of each of the Borrowers is dependent on the successful performance and
operation of each other Borrower.  Each Borrower expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (a)
successful operations of each of the other Borrowers and (b) the credit extended
by the Lenders to the Borrowers hereunder, both in their separate capacities and
as members of the group of companies.  Each Borrower has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Borrower is within its purpose, will be of
direct and indirect benefit to such Borrower, and is in its best interest.
Section 5.24 Brokers' Fees.  None of the Borrowers nor their Subsidiaries has
any obligation to any Person in respect of any finder's, broker's, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Loan Documents other than the closing and other fees
payable pursuant to this Agreement.
Section 5.25 EEA Financial Institutions.  No Borrower is an EEA Financial
Institution.
ARTICLE 6

AFFIRMATIVE COVENANTS
Until the Termination Date, each Borrower covenants and agrees with the Credit
Parties that:
Section 6.1 Financial Statements and Other Information.  The Borrowers will
furnish or caused to be furnished to the Administrative Agent and each Lender
either in hard copy or by electronic communication (including by email, internet
and intranet websites) pursuant to procedures approved by the Administrative
Agent:
75

--------------------------------------------------------------------------------


(a) within 90 days after the end of each fiscal year of RCM, financial
statements of the Borrowers and their Subsidiaries for such year on a
consolidated basis, eliminating inter-company transactions, including the
balance sheet as at the end of such fiscal year and a statement of cash flows
and income statement for such fiscal year, setting forth in the consolidated
statements in comparative form, the corresponding figures as at the end of and
for the previous fiscal year, all in reasonable detail, including all supporting
schedules, and audited and certified on an unqualified basis (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) by Grant Thornton, or another national
independent public accountants of recognized standing selected by the Borrowers
and reasonably satisfactory to the Administrative Agent, to have been prepared
in accordance with GAAP, along with RCM's Form 10-K Report filed with the SEC
and a management letter to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrowers and their Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, RCM's Form 10-Q containing the unaudited consolidated balance
sheet of the Borrowers and their Subsidiaries and the related unaudited
statements of income, comprehensive income, stockholders' equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrowers and their Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the
Borrowers (i) stating whether any change in GAAP or in the application thereof
has occurred since the date of the Audited Financial Statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate, (ii) containing either a
certification that no Default or Event of Default exists or, specifying the
nature of each such Default or Event of Default, the nature and status thereof
and any action taken or proposed to be taken with respect thereto, (iii)
certifying that there have been no changes to the jurisdiction of organization
or legal name of any Borrower since the date of the last Compliance Certificate
delivered pursuant to the Agreement, (iv) attaching reasonably detailed
calculations demonstrating compliance with Section 7.10, and (v) certifying that
no Borrower has any Subsidiaries other than (A) those that existed on the
Closing Date and were reflected in the Perfection Certificate on such date, and
(B) those formed or acquired after the Closing Date with respect to which the
Administrative Agent was previously notified pursuant to Section 6.12 of this
Agreement;
(d) within 45 days after the beginning of each Fiscal Year, annual projections
and a budget for the Borrowers and their Subsidiaries for the upcoming/current
Fiscal Year of profit and loss, cash flows and balance sheets prepared on a
quarterly basis in a manner consistent with the prior Fiscal Year's financial
statements, all in form satisfactory to the Administrative Agent;
(e) within 15 days of the end of each calendar month, such information as the
Administrative Agent deems reasonably necessary;
(f) updated customer lists within thirty (30) days following a request therefor
made by the Administrative Agent; and
76

--------------------------------------------------------------------------------


(g) promptly following any request therefor, (i) such other information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable "know your customer" requirements under
the USA Patriot Act, the Beneficial Ownership Regulation or other applicable
Anti-Corruption and Anti-Terrorism Laws (including those passed pursuant to the
USA PATRIOT Act), (ii) copies of any annual federal and/or state income tax
returns filed by any Borrower, (iii) copies of all reports filed by a Borrower
with any federal, state or local governmental authority or agency, board or
commission, and (iv) such other information regarding the operations, business
affairs and financial condition of a Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as any Credit Party may reasonably
request.
Section 6.2 Notices of Material Events.  The Borrowers will furnish or caused to
be furnished to the Administrative Agent and each Lender prompt written notice
of the following:
(a) the occurrence of any Default or Event of Default, specifying the nature and
extent thereof;
(b) the commencement against a Borrower, or any Subsidiary of a Borrower, of any
litigation claiming from a Borrower or any Subsidiary of a Borrower more than
$200,000.00 in excess of any available insurance coverage such Person may have
for such claim;
(c) any other claims made against a Borrower, or any Subsidiary of a Borrower,
or investigations or proceedings, whether at law or in equity or by or before
any Governmental Authority, commenced against, or affecting, a Borrower, or any
Subsidiary of a Borrower, the existence of which or adverse disposition of which
could reasonably be expected to result in a Material Adverse Effect;
(d) promptly upon receipt thereof by a Borrower or any Subsidiary of a Borrower,
a copy of any notice of default, oral or written, given to such Person by any
creditor for borrowed money in excess of $250,000.00;
(e) if requested by Administrative Agent from time to time, copies of any annual
report required to be filed in connection with each Pension Plan or Foreign
Plan, and as soon as possible after, and in any event within ten days after any
Borrower or any ERISA Affiliate knows or has reason to know that, any ERISA
Event (or any similar event with respect to a Foreign Plan) has occurred that,
alone or together with any other ERISA Event (or any similar event with respect
to a Foreign Plan) could reasonably be expected to result in liability of any
Borrower or any ERISA Affiliate in an aggregate amount exceeding the Threshold
Amount;
(f) as soon as possible and in no event later than five (5) Business Days after
the receipt by any Borrower or any of its Subsidiaries, of a copy of any notice,
summons, citation or other written communication concerning any actual, alleged,
suspected or threatened violation of any Environmental Law by, Environmental
Claim against or Environmental Liability of, any Borrower or any of its
Subsidiaries, in each case, which could reasonably be expected to have a
Material Adverse Effect;
(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by any
Borrower to its shareholders generally, as the case may be;
(h) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Borrower or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.2;
77

--------------------------------------------------------------------------------


(i) promptly after any Borrower or any of its Subsidiaries (i) being required to
file reports under Section 15(d) of the Securities Exchange Act of 1934, or (ii)
registering securities under Section 12 of the Securities Exchange Act of 1934;
(j) in the event that any Person shall become, or cease to be, a Subsidiary, the
Borrower shall promptly furnish to the Administrative Agent an updated list of
Subsidiaries;
(k) the occurrence of any other development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect; and
(l) any change in the information provided in the most recently delivered
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein.
Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer of the Borrowers or other executive officer of the
Borrowers setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
Section 6.3 Existence; Conduct of Business.  Each Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.2 or any
sale, lease, transfer or other Disposition permitted by Section 7.4.  Each
Borrower will, and will cause each of its Subsidiaries to, continue in the
business presently operated by it using commercially reasonable efforts to
maintain its customers and goodwill.  No Borrower, nor any of its Subsidiaries,
shall engage, directly or indirectly, in any material respect in any line of
business substantially different from the business conducted by it immediately
prior to the Closing Date, unless such line of business is reasonably related to
such business so conducted prior to the Closing Date.
Section 6.4 Payment and Performance of Obligations.  Each Borrower will, and
will cause each of its Subsidiaries to, pay or perform its obligations,
including all Tax liabilities, before the same shall become delinquent or in
default or result in a Lien on any of its property, except where (a) the
validity or amount thereof is being Contested in Good Faith and (b) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect, provided that nothing in this Section 6.4 shall be
deemed to require any Borrower to pay any subordinated Indebtedness in violation
of the subordination provisions applicable thereto.
Section 6.5 Maintenance of Properties.  Each Borrower will, and will cause each
of its Subsidiaries to, maintain its property and assets in good working
condition and make all renewals, replacements, additions, betterments and
improvements thereto in the ordinary course of business, as such Borrower deems
reasonably necessary in good faith in the exercise of its business judgment, and
will pay and discharge when due the cost of repairs and maintenance to its
property and assets.
Section 6.6 Books and Records; Inspection Rights.  Each Borrower will, and will
cause each of its Subsidiaries to, (a) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by any Credit Party, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accounting firm, all at the expense of the Borrowers
and at such reasonable times and as often as reasonably requested; provided,
however, (i) during the existence of a Default or an Event of Default, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice,
and (ii) so long as no Default or Event of Default is then in existence the
Borrowers shall not be required to pay for any such inspection.
78

--------------------------------------------------------------------------------


Section 6.7 Compliance with Laws.  Each Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and maintain all permits
and licenses necessary to conduct its business, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.  In addition, and without limiting the foregoing
sentence, each Borrower will, and will cause each of its Subsidiaries to, comply
with all applicable Environmental Laws in all material respects, and with
Anti-Corruption Laws, applicable Sanctions and the USA PATRIOT Act and the
regulations promulgated thereunder in all respects.
Section 6.8 Use of Proceeds.
(a) The proceeds of the Loans and the Letters of Credit will be used by the
Borrowers only for general corporate purposes not inconsistent with the terms
hereof or in contravention of any Law or any Loan Document.
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase, acquire or carry any Margin Stock or (b) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.  The Borrowers will not request any Credit
Extension, and the Borrowers shall not use, and shall ensure that each Borrower,
their respective Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Credit Extension (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions or any Anti-Terrorism Laws by any
Person, including any Credit Party.
Section 6.9 Information Concerning Collateral.  The Borrowers will furnish to
the Administrative Agent at least thirty days prior written notice of any change
in (a) the legal name or jurisdiction of incorporation or formation of any
Borrower, (b) the location of the chief executive office of any Borrower, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned or held by it or on its behalf or, except as
provided in the applicable Collateral Documents, any office or facility at which
Collateral owned or held by it or on its behalf with an aggregate book value in
excess of the Threshold Amount is located (including the establishment of any
such new office or facility), (c) the identity or organizational structure of
any Borrower such that a filed financing statement becomes misleading or (d) the
Federal Taxpayer Identification Number or company organizational number of any
Borrower.  The Borrowers agree not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.  The Borrowers also agrees promptly to notify
the Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
79

--------------------------------------------------------------------------------





Section 6.10 Insurance.
(a) Each Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies, adequate insurance for
its insurable properties, all to such extent and against such risks, including
fire, casualty, business interruption and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and of same or similar
size, including public liability insurance against claims for personal injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it (including the insurance
required pursuant to the Collateral Documents); and maintain such other
insurance as may be required by law.
(b) Each Borrower will, and will cause each of its Subsidiaries to, (i) cause
all such policies of such Borrower and its Subsidiaries to be endorsed or
otherwise amended to include a "standard" or "New York" lender's loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, which endorsement or amendment shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to such Borrower under such
policies directly to the Administrative Agent, (ii) cause all such policies to
provide that neither such Borrower, any Subsidiary or the Administrative Agent
nor any other party shall be a co-insurer thereunder and to contain a
"Replacement Cost Endorsement", without any deduction for depreciation, and such
other provisions as the Administrative Agent may reasonably require from time to
time to protect its interests, (iii) upon request of the Administrative Agent,
deliver original or certified copies of all such policies to the Administrative
Agent, (iv) cause each such policy to provide that it shall not be canceled,
modified or not renewed for any other reason upon not less than 30 days' prior
written notice thereof by the insurer to the Administrative Agent, and (v)
deliver to the Administrative Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.
(c) Each Borrower will promptly upon request of the Administrative Agent or any
other Lender, deliver to the Administrative Agent (for distribution to all
Lenders), evidence of compliance by all Borrowers with the requirements
contained in Sections 6.10(a) through (c) in form and substance reasonably
acceptable to the Administrative Agent and the Lenders, including, without
limitation, evidence of annual renewals of such insurance.
(d) Each Borrower will, and will cause each of its Subsidiaries to, notify the
Administrative Agent immediately whenever any separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section 6.10 is taken out by any Borrower; and promptly deliver to
the Administrative Agent a duplicate original copy of such policy or policies.
(e) In connection with the covenants set forth in this Section 6.10, it is
understood and agreed that:
(i)
no Credit Party or any of its Related Parties shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 6.10, it being understood that (A) each Borrower shall look solely to
its insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against any Credit Party or any of their Related
Parties, provided, however, that if the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Borrower
(for itself and each of its Subsidiaries) hereby agrees, to the extent permitted
by law, to waive its right of recovery, if any, against the Credit Parties and
their Related Parties; and

80

--------------------------------------------------------------------------------



 
(ii)
the designation of any form, type or amount of insurance coverage by the
Administrative Agent or the Required Lenders under this Section 6.10 shall in no
event be deemed a representation, warranty or advice by any Credit Party that
such insurance is adequate for the purposes of the business of any Borrower or
its Subsidiaries or the protection of their properties and the Administrative
Agent and the Required Lenders shall have the right from time to time to require
the Borrowers and their respective Subsidiaries to keep other insurance in such
form and amount as the Administrative Agent or the Required Lenders may
reasonably request; provided that such insurance shall be obtainable on
commercially reasonable terms.

Section 6.11 Casualty Events.  (a)  Each Borrower will, and will cause each of
its Subsidiaries to, furnish to the Credit Parties prompt written notice of each
Casualty Event or other insured damage to any portion of any property owned or
held by or on behalf of itself or any of its Subsidiaries or the commencement of
any action or proceeding for the condemnation or other taking of any such
property or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding.
(b) If any Casualty Event results in Net Cash Proceeds (whether in the form of
insurance proceeds, condemnation award or otherwise), the Administrative Agent
is authorized to collect such Net Cash Proceeds and, if received by any Borrower
or any of its Subsidiaries, such Net Cash Proceeds shall not be commingled with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
hereunder and shall be forthwith paid over to the Administrative Agent, provided
that (i) to the extent that any Borrower or any of its Subsidiaries intends to
use any such Net Cash Proceeds to repair, restore, reinvest or replace assets of
the Borrower or any of its Subsidiaries as provided in the definition of Net
Cash Proceeds, the Administrative Agent shall, subject to the terms and
conditions of such proviso, deliver such Net Cash Proceeds to the Borrower on
behalf of the applicable Borrower, (ii) otherwise, the Administrative Agent
shall, and each Borrower hereby authorizes the Administrative Agent to, apply
such Net Cash Proceeds to prepay the Loans in accordance with Section 2.6 and
(iii) all proceeds of business interruption insurance shall be paid over to the
Borrowers unless a Default or an Event of Default has occurred and is
continuing.
(c) All proceeds received by or paid to the Administrative Agent that do not
constitute Net Cash Proceeds shall be paid over to the Borrowers on behalf of
the applicable Borrower unless a Default or an Event of Default has occurred and
is continuing.
Section 6.12 Covenant to Become Co-Borrower and Provide Security.
(a) Subsidiary Borrowers. In addition to the requirements of any other
applicable provision of this Agreement or any other Loan Document, if any
Subsidiary of a Borrower is formed or acquired after the Agreement Date, the
Borrowers will notify the Credit Parties in writing thereof within 10 Business
Days following the date on which such Subsidiary is formed or acquired (or such
later date as may be acceptable to the Administrative Agent in its sole
discretion) and, by such date (unless any such requirement is waived in writing
by the Administrative agent in its sole discretion):
(i)
the Borrowers will cause each such Subsidiary to (A) execute and deliver a
Subsidiary Joinder Agreement and a Perfection Certificate and (B) promptly take
such actions to create and perfect Liens on such Subsidiary's assets to secure
the Secured Obligations as the Administrative Agent shall reasonably request
(including the execution and delivery of any Collateral Access Agreement or
similar document) (it being understood that not more than 100% of the non-voting
Equity Interests (if any) and 65% of the voting Equity Interests in each Foreign
Subsidiary that is a Controlled Foreign Corporation shall be pledged);

81

--------------------------------------------------------------------------------



 
(ii)
if any Equity Interests issued by any such Subsidiary are owned or held by or on
behalf of any Borrower, such Borrower will cause such Equity Interests to be
pledged pursuant to the Collateral Documents not later than the tenth Business
Day after the date on which such Subsidiary is formed or acquired (it being
understood that not more than 100% of the non-voting Equity Interests (if any)
and 65% of the voting Equity Interests in each Foreign Subsidiary that is a
Controlled Foreign Corporation shall be pledged); and

(iii)
the Borrowers will deliver or cause to be delivered to the Administrative Agent
such certificates and legal opinions as would have been required had such
Subsidiary been a Borrower on the Closing Date.

(b) Further Assurances.
(i)
The Borrowers will grant to the Administrative Agent, for the benefit of the
Secured Parties, security interests in such of its assets and properties as are
not covered by the Collateral Documents in order that the Borrowers be in
compliance with the Collateral Requirement.  Such security interests shall (A)
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and (B) constitute valid and enforceable
perfected security interests superior to and prior to the rights of all third
Persons, and subject to no other Liens, except Liens permitted by Section 7.1. 
Such additional collateral documents and the other instruments related thereto
shall have been duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to such additional
Collateral Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.

(ii)
Each Borrower will at its own expense, make, execute, endorse, acknowledge, file
or deliver to the Administrative Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, surveys,
reports and other assurances or instruments, and take such further steps
relating to the Collateral covered by any of the Collateral Documents as the
Administrative Agent may reasonably require. Each Borrower shall cause to be
delivered to the Administrative Agent such opinions of counsel and other related
documents as may be reasonably requested by the Administrative Agent.

(iii)
Each action required by this Section 6.12(b) shall be completed as soon as
possible, but in no event later than 30 days (or such longer period in the case
of actions involving third parties as determined by the Administrative Agent in
its reasonable discretion) after any such assets or properties are acquired or
such action is requested to be taken by the Administrative Agent, as the case
may be.

 
82

--------------------------------------------------------------------------------



    Section 6.13          Environmental Matters.  Each Borrower will, and will
cause each of its Subsidiaries to, (a) conduct its operations in material
compliance with all applicable Environmental Laws, (b) implement any and all
investigation, remediation, removal and response actions that either are
necessary to materially comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, under, or from any of their owned or
leased property or are requested by Governmental Authorities pursuant to
Environmental Law, (c) notify the Administrative Agent promptly upon becoming
aware of any violation of Environmental Laws or any Release of Hazardous
Materials on, at, under, or from, any property that is reasonably likely to
result in an Environmental Claim against any Borrower or any of its Subsidiaries
in excess of the Threshold Amount in the aggregate and promptly forward to the
Administrative Agent a copy of any written communication received in connection
therewith.  If the Administrative Agent at any time has a reasonable basis to
believe that there may be a violation of any Environmental Laws or a Release of
Hazardous Materials on, at, under, or from any property owned or leased by any
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, then, subject to Section 9.3(d), upon request by the
Administrative Agent the Borrowers shall cause such Borrower to permit the
Administrative Agent to appoint a nationally-recognized independent
environmental testing firm or such other consultant as the Administrative Agent
shall determine, at the Borrowers' expense, to have access to all property owned
or leased by each Borrower and each of its Subsidiaries for the purpose of
conducting such environmental testing, including subsurface sampling of soil and
groundwater, as the Administrative Agent deems appropriate to investigate the
subject of the potential violation or Release.
Section 6.14 Bank Accounts.  Each Borrower shall maintain its principal
depository and disbursement account(s) with one or more of the Lenders.
Section 6.15 Employee Benefit Plans. Each Borrower will, and will cause each of
its Subsidiaries to, (a) fund all its Pension Plan(s) in a manner that will
satisfy the minimum funding standards of Section 302 of ERISA, or will promptly
satisfy any accumulated funding deficiency that arises under Section 302 of
ERISA, (b) furnish the Administrative Agent, promptly upon the Administrative
Agent's request for the same, with copies of all reports or other statements
filed with the United States Department of Labor, the PBGC or the IRS with
respect to all Pension Plan(s), or which a Borrower, or any member of a
controlled group, may receive from the United States Department of Labor, the
IRS or the PBGC, with respect to all such Pension Plan(s), and (c) promptly
advise the Administrative Agent of the occurrence of any reportable event (as
defined in Section 4043 of ERISA, other than a reportable event for which the
thirty day notice requirement has been waived by the PBGC) or prohibited
transaction (under Section 406 of ERISA or Section 4975 of the Code) with
respect to any such Pension Plan(s) and the action which the Borrowers propose
to take with respect thereto.  Each Borrower will, and will cause each of its
Subsidiaries to, make all contributions when due with respect to any
multi-employer pension plan in which it participates and will promptly advise
the Administrative Agent (i) upon its receipt of notice of the assertion against
it of a claim for withdrawal liability, (ii) upon the occurrence of any event
which, to the best of a Borrower's knowledge, would trigger the assertion of a
claim for withdrawal liability against a Borrower or any Subsidiary of a
Borrower, and (iii) upon the occurrence of any event which, to the best of a
Borrower's knowledge upon its learning of the same, has placed a Borrower or any
Subsidiary of a Borrower in a controlled group as a result of which any member
(including a Borrower or a Subsidiary of a Borrower) thereof may be subject to a
claim for withdrawal liability, whether liquidated or contingent.
Section 6.16 Change in Chief Executive Officer or Executive Management.
(a) In the event that Bradley Vizi leaves his position as CEO of RCM, the
Borrowers will obtain, within 180 days thereof, the written consent of the
Required Lenders with respect to any proposed replacement, which consent shall
not be unreasonably withheld.
83

--------------------------------------------------------------------------------



(b) In addition to the foregoing, no Borrower will make any material change in
the executive management of such Borrower without the prior written consent of
the Required Lenders, which consent shall not be unreasonably withheld.
Section 6.17 Canadian Collateral.  Upon the earlier to occur of (a) a Default,
(b) an Event of Default, or (c) the Borrowers having furniture, fixtures,
inventory, equipment, intellectual property and leasehold improvements located
in Canada having an aggregate net book value in excess of $1,500,000.00 U.S.
Dollars, as shown on the most recent financial statements delivered by the
Borrowers to the Administrative Agent, the Administrative Agent may file such
financing statements or financing change statements as are necessary to perfect
the security interest previously granted by the Borrowers in such of the
Borrowers' assets located in Canada without further consent or action by or on
behalf of any Borrower, and the Borrowers shall take whatever action is or may
be requested by the Administrative Agent to further grant to the Administrative
Agent, on behalf of the Lenders, a first priority, perfected security interest
in all of the Borrowers' assets located in Canada. (The Lenders hereby
acknowledge that unless the Administrative Agent has filed the foregoing
financing statements or financing change statements, the Lenders will not have a
first priority, perfected security interest in any of the Borrowers' assets
located in Canada).  In determining whether the Borrowers own furniture,
fixtures, inventory, equipment, intellectual property and leasehold improvements
located in Canada having an aggregate book value in excess of $1,500,000.00 U.S.
Dollars, any such property (i) which is identified by the Borrowers as a
"pass-through purchase", as shown on the most recent financial statements
delivered by the Borrowers to the Administrative Agent, shall not be taken into
account, and (ii) the ownership of which the Borrowers can establish, to the
Administrative Agent's satisfaction, must be promptly transferred to one of
their its customers shall not be taken into account.
ARTICLE 7

NEGATIVE COVENANTS
Until the Termination Date, each Borrower covenants and agrees with the Credit
Parties that:
Section 7.1 Liens.  The Borrowers will not, and will not permit any of their
respective Subsidiaries to, (a) execute a negative pledge agreement with any
Person other than the Administrative Agent and/or the Lenders covering any
property or asset now owned or hereafter acquired by it, except with respect to
property subject to a permitted Capitalized Lease or purchase money financing,
or (b) create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(i)
Liens created under the Loan Documents;

(ii)
Permitted Encumbrances;

(iii)
any Lien on any property or asset of a Borrower or any Subsidiary existing on
the Agreement Date and set forth in Schedule 7.1 provided that (A) such Lien
shall not apply to any other property or asset of a Borrower or any Subsidiary
and (B) such Lien shall secure only those obligations which it secures on the
Agreement Date and any extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 
84

--------------------------------------------------------------------------------



 
(iv)
any Lien existing on any property or asset prior to the acquisition thereof by a
Borrower or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the Agreement Date prior to the time such Person
becomes a Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (ii) such Lien shall not apply to any other
property or assets of a Borrower or any Subsidiary and (iii) such Lien shall
secure only the Indebtedness and other obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as applicable,
and any extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.

Section 7.2 Fundamental Changes; Business; Fiscal Year.
(a) Except for Permitted Acquisitions, the Borrowers will not, and will not
permit any of their respective Subsidiaries to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests issued by any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
or suffer any other type of Change of Control, provided that, if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall or would have occurred and be continuing:
(i)
any Wholly-Owned Subsidiary of a Borrower may merge into or consolidate with a
Borrower in a transaction in which the Borrower is the surviving entity;

(ii)
a Borrower or any Subsidiary may merge into or consolidate with any Person in a
transaction that is not permitted by Section 7.2(a)(i), provided that (x) no
Default or Event of Default is then outstanding or will result therefrom, and
(y) the transaction is approved in writing by the Required Lenders;

(iii)
any Subsidiary of a Borrower may sell, transfer, lease or otherwise Dispose of
all or substantially all of its assets to a Borrower;

(iv)
a Borrower or any of its Subsidiaries may sell, transfer, lease or otherwise
Dispose of its assets in a transaction that is not permitted by
Section 7.2(a)(iii), provided that such sale, transfer, lease or other
Disposition is otherwise permitted by Section 7.4; and

(v)
any Subsidiary may liquidate or dissolve so long as any remaining assets are
transferred to a Borrower; provided that, in each case, the Borrowers determine
in good faith that such liquidation or dissolution is in the best interests of
the Borrowers and their respective Subsidiaries and is not disadvantageous to
the Administrative Agent or any Lender in any respect.

(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, engage to any material extent in any business other than an
Approved Line of Business.
(c) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, change their Fiscal Year.
 
85

--------------------------------------------------------------------------------



    Section 7.3 Investments, Loans, and Advances.  The Borrowers will not, and
will not permit any of their respective Subsidiaries to, make or have
outstanding loans, advances, extensions of credit or capital contributions to,
or Investments in, any Person other than Permitted Acquisitions and advances
made to employees for travel, expenses and other business related activities,
which employee advances are made in the ordinary course of the Borrowers'
business and are in an aggregate amount which does not exceed $500,000.00
outstanding at any one time.
Section 7.4 Dispositions.  The Borrowers will not, and will not permit any of
their respective Subsidiaries to, Dispose of any of their respective assets
except for:
(a)
a Disposition of equipment in the ordinary course of the Borrowers' business; or

(b)
the sale or lease of inventory in the ordinary course of business;

(c)
a Permitted Asset or Stock Sale;

(d)                the use or transfer of money, cash or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;
(e)                the licensing and sublicensing on a non-exclusive basis of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business, and the leasing and subleasing of any other
property;
(f)                 the granting of Liens permitted hereunder and the other
transactions permitted by Section 7.1;
(g)
any Casualty Event and the Disposition of any property subject thereto;

(h)                (i) the abandonment, cancellation or lapse of issued patents,
registered trademarks and other registered intellectual property of a Borrower
or Subsidiary thereof to the extent, in such Borrower's reasonable business
judgment, not economically desirable in the conduct of such Borrower's business
or so long as such lapse is not materially adverse to the interests of the
Lenders and (ii) the expiration of patents in accordance with their statutory
terms; and
(i)                the unwinding or terminating of hedging arrangements or
transactions contemplated by any Swap Agreement which are not prohibited
hereunder.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 7.4 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 7.4, such Collateral (unless
sold to a Borrower) shall be sold automatically free and clear of the Liens
created by the Collateral Documents and, at the expense of the Borrowers, the
Administrative Agent shall take all reasonable actions any Borrower reasonably
requests in writing in order to effect the foregoing.
Section 7.5 Acquisitions; Sale and Lease Back Transactions.
(a) Except for Permitted Acquisitions, the Borrowers shall not acquire all or a
material portion of the Equity Interests or assets of any Person in any
transaction or in any series of related transactions.
(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to, enter into any Sale and Leaseback arrangement, directly or
indirectly, with any Person.
86

--------------------------------------------------------------------------------



Section 7.6 Swap Agreements. The Borrowers will not, and will not permit any of
their respective Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which a Borrower or any Subsidiary has actual exposure (other than
those in respect of Equity Interests of a Borrower or any Subsidiary) and that
are not for speculative purposes, and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Borrower or
Subsidiary.
Section 7.7 Guarantees; Distributions, Redemptions and Other Indebtedness.
(a) Excepting the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection, the Borrowers will not, and will not
permit any of their respective Subsidiaries to, become or be liable, directly or
indirectly, primary or secondary, matured or contin-gent, in any manner, whether
as guarantor, surety, accommodation maker, or otherwise, for the existing or
future Indebtedness of any kind of any Person.
(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to: (i) declare or pay or make any forms of distribution to the
holders of their respective Equity Interests, or their successors or assigns,
other than (A) the Permitted Dividend, and (B) distributions constituting the
repurchase of RCM's outstanding stock, provided that from and after December 12,
2014, the total amount of such distributions shall not exceed $7,500,000.00, in
the aggregate; (ii) make any prepayments on any existing or future Indebtedness
for borrowed money to any Person without the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld; or (iii)
hereafter borrow money other than from the Lenders hereunder, except (A) in
connection with borrowed money giving rise to a Permitted Encumbrance under
clause (o) of the definition of Permitted Encumbrance, and (B) in connection
with Permitted Acquisitions and Indebtedness evidenced by Sellers Notes
subordinated on terms and conditions reasonably acceptable to the Administrative
Agent.  Solely for purposes of this Section 7.7(b), any Earn-Out Obligation
which may be required to be paid by a Borrower shall not be considered to be
"borrowed money".
Section 7.8 Transactions with Affiliates.


(a) A Borrower shall not enter into any transaction with any Affiliate or
Subsidiary including, without limitation, the purchase, sale, or exchange of any
property or assets, or the loaning or giving of funds to any Affiliate or any
Subsidiary, unless (i) such Subsidiary or Affiliate is engaged in a business
substantially related to the business conducted by such Borrower, and the
transaction is in the ordinary course of and pursuant to the reasonable
requirements of such Borrower's business and upon terms substantially the same
and no less favorable to such Borrower as it would obtain in a comparable
arm's-length transactions with any Person not an Affiliate or a Subsidiary, and
(ii) such transaction is not otherwise prohibited hereunder.
(b) A Borrower shall not create or acquire any Subsidiary, except as a result of
a Permitted Acquisition and provided such Subsidiary immediately becomes a
"Borrower" under this Agreement by executing and delivering to the
Administrative Agent a Joinder Agreement, substantially in the form of Exhibit F
hereto, and such other documents as are determined necessary by the
Administrative Agent in its sole discretion.
Section 7.9 Amendment of Material Documents.  The Borrowers will not, and will
not permit any of their respective Subsidiaries to, amend, supplement modify or
waive any of its rights under any Subordinated Debt Document or any of its
Organizational Documents, other than immaterial amendments, modifications or
waivers that could not reasonably be expected to adversely affect the Credit
Parties, provided that the Borrowers shall deliver or cause to be delivered to
the Administrative Agent and each Lender a copy of all amendments, modifications
or waivers thereto promptly after the execution and delivery thereof.
87

--------------------------------------------------------------------------------



Section 7.10 Financial Covenants.
The Borrowers shall maintain and comply with the following financial covenants
(calculated on the basis of GAAP), to be tested quarterly on a consolidated
rolling four quarter basis:
(a) The Consolidated Fixed Charge Coverage Ratio shall not be less than 1.50 to
1.00 (contingent payments owed by the Borrowers in connection with the
consummation of a Permitted Acquisition are excluded from this calculation);


(b) The Borrowers shall not permit, in the aggregate, Capital Expenditures
and/or purchase money financing (excluding Acquisitions) to exceed, in the
aggregate, $5,000,000.00 in any rolling four quarter period.
(c) Consolidated Total Funded Debt to Consolidated EBITDA Ratio:


(i) After March 31, 2018, but on or prior to June 30, 2018, the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 3.25 to
1.00.


(ii) After June 30, 2018, the Consolidated Total Funded Debt to Consolidated
EBITDA Ratio shall at no time exceed 3.00 to 1.00.


Section 7.11 Payments on Subordinated Debt.  The Borrowers will not, and will
not permit any of their respective Subsidiaries to, declare or make, or agree to
pay for or make, directly or indirectly, any payment of principal or interest or
any purchase, redemption, retirement, acquisition or defeasance with respect to
any Indebtedness of such Person which is subordinated to the payment of the Loan
Document Obligations except that so long as no Default or Event of Default shall
have occurred and shall be continuing or would immediately result therefrom, the
Borrowers or any Subsidiary may make payments of Subordinated Debt to the extent
permitted by the subordination provisions applicable thereto.
Section 7.12 Government Regulation. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, (a) at any time be or become the
subject of any law, regulation, or list of any government agency (including the
United States Office of Foreign Asset Control list) that prohibits or limits any
Lender from making any loans or extension of credit (including the Loans and the
Letters of Credit) to any Borrower or from otherwise conducting business with
any Borrower, or (b) fail to provide documentary and other evidence of any
Borrower's identity as may be requested by any Credit Party at any time to
enable such Credit Party to verify any Borrower's identity or to comply with any
applicable law or regulation, including Section 326 of the USA PATRIOT Act.
Section 7.13 Hazardous Materials.  The Borrowers will not, and will not permit
any of their respective Subsidiaries or agents to, cause or permit a Release or
threat of Release of Hazardous Materials on, at, in, above, to, from or about
any of the property where such Release or threat of Release would (a) violate,
or form the basis for any Environmental Claims under, any Environmental Law or
any Environmental Permit or (b) otherwise adversely impact the value or
marketability of any property of any Borrower or any of its Subsidiaries or any
of the Collateral, other than such Release, violation or Environmental Claim as
could not reasonably be expected to result in a material Environmental
Liability.
88

--------------------------------------------------------------------------------



Section 7.14 Use of Lender's or Agent's Name.  The Borrowers will not, and will
not permit any of their respective Subsidiaries or agents to, use the
Administrative Agent's or any Lender's name (or the name of any of the
Administrative Agent's or any Lender's affiliates) in connection with any of its
business operations except to identify the existence of the Loans and the names
of the Lenders and the Administrative Agent in the ordinary course of the
Borrowers' business.  Nothing herein contained is intended to permit or
authorize any Borrower or any Subsidiary of a Borrower to make any commitment or
contract on behalf of any Lender or the Administrative Agent.  The
Administrative Agent and the Lenders may, however, publish the existence of the
credit facilities established hereunder and prepare "tombstones" to memorialize
the transactions.
Section 7.15 Miscellaneous Covenants.
(a) A Borrower shall not become or be a party to any contract or agreement which
at the time of becoming a party to such contract or agreement materially impairs
such Borrower's ability to perform under this Agreement, any other Loan
Document, or under any other instrument, agreement or document to which such
Borrower is a party or by which it is or may be bound.
(b) A Borrower shall not carry or purchase any "margin stock" within the meaning
of Regulations U, G, T or X of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II.


Section 7.16 Change of Ownership Interests.  No Borrower (other than RCM) shall
permit any change to occur in the ownership of its outstanding Equity Interests
and no Borrower shall Dispose of any ownership interest in its wholly owned
Subsidiaries (other than in connection with a Permitted Asset or Stock Sale).
ARTICLE 8

EVENTS OF DEFAULT
Section 8.1 Events of Default.  Any of the following shall constitute an Event
of Default and the Required Lenders shall have the option to cause the
Administrative Agent, to declare the Loan Document Obligations to be immediately
due and payable, all without demand, notice, presentment or protest or further
action of any kind (it also being understood that the occurrence of any of the
events or conditions set forth in subparagraphs (i), (j), (k) or (l) shall
automatically cause an acceleration of the Loan Document Obligations):
(a) Payments.  The Borrowers fail to make any payment of principal or interest,
any reimbursement obligation in respect of any L/C Disbursement, or any fees
under this Agreement, the Revolving Loan Notes or any other Loan Document on the
due date of such payment.


(b) Other Charges.  The Borrowers fail to pay any other charges, expenses or
other monetary obligations owing to any Lender or the Administrative Agent
arising out of or incurred in connection with this Agreement or any other Loan
Document within five days after notice that such payment was not made when due
or demanded, as applicable;.
 
(c) Covenant Defaults. A Borrower fails to duly perform or observe any
obligation, covenant, or agreement on its part contained herein or in any other
Loan Document or in any other existing or future agreement (related or
unrelated) between any Borrower and the Administrative Agent or any Lender or
all Lenders not otherwise specifically constituting an Event of Default under
this Section 8.1 and such failure continues unremedied for a period of thirty
(30) Business Days after the earlier of (i)
 
89

--------------------------------------------------------------------------------



 
notice from the Administrative Agent or any Lender to the Borrowers of the
existence of such failure, or (ii) any officer or principal of a Borrower knows
or should have known of the existence of such failure, provided that, in the
event such failure is incapable of remedy as determined by the Administrative
Agent in its sole discretion or consists of a default on account of the payment
of any sum due hereunder or under the Loan Documents or a breach of any of the
financial covenants contained in Section 7.10 or was willfully caused or
permitted by a Borrower, the Borrowers shall not be entitled to any notice or
grace hereunder.
 
(d) Financial Information. Any statement, report, financial statement, or
certificate made or de-livered at any time by a Borrower or any of its officers,
employees or agents, to the Administrative Agent or any Lender is not true and
correct, in all material respects, when made.

(e) Uninsured Loss.  There shall occur any uninsured damage to or loss, theft,
or destruction with respect to any portion of any property or assets of a
Borrower which is reasonably likely to result in a Material Adverse Effect.


(f) Warranties or Representations.  Any warranty, representation or other
statement by or on behalf of a Borrower contained in or made pursuant to this
Agreement or any other Loan Document, or in any document, agreement or
instrument furnished in compliance with, relating to, or in reference to this
Agreement or any other Loan Document, is false, erroneous, or mislead-ing in any
material respect when made or deemed made.


(g) Agreements with other Creditors. Any default by a Borrower beyond any grace
period under any agreement with any other creditor for borrowed money in excess
of $200,000.00, and (i) such default consists of the failure to pay any
principal, premium or interest with respect to such indebtedness, or (ii) such
default consists of the failure to perform any covenant or agreement with
respect to such indebtedness, if the effect of such default is to cause or to
permit the relevant creditor to cause any Borrower's obligations which are the
subject thereof to become due prior to their maturity date or prior to their
regularly scheduled date of payment.


(h) Judgments. One or more final judgments is entered against any Borrower for
the payment of money in excess of, in the aggregate, $200,000.00, which is not
satisfied, dismissed or bonded pending appeal within thirty (30) days after the
entry thereof.


(i) Assignment for Benefit of Creditors, etc.  A Borrower makes or proposes an
assignment for the benefit of creditors generally, offers a composition or
extension to creditors, or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by such Borrower.


(j) Bankruptcy, Dissolution, etc. The commencement of any action for the
dissolution or liquidation of a Borrower, or the commencement of any case or
proceeding for reorganization or liquidation of a Borrower's debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against such Borrower; provided,
however, that a Borrower shall have sixty (60) days to obtain the dismissal or
discharge of any involuntary proceeding filed against it, it being understood
that during such sixty (60) day period, no Lender shall be obligated to make
Loans or issue Letters of Credit hereunder and the Administrative Agent may seek
adequate protection in any bankruptcy proceeding (provided, however, that the
dissolution of any Borrower, other than RCM, with the prior written consent of
the Required Lenders (which consent shall not be unreasonably withheld), shall
not constitute an Event of Default hereunder).
 
90

--------------------------------------------------------------------------------





(k) Receiver. The appointment of a receiver, liquidator, custodian, trustee or
similar official or fiduciary for a Borrower or for a material portion of a
Borrower's assets.


(l) Execution Process, Seizure, etc.  Any assets of the Borrowers, with an
aggregate value in excess of $250,000.00, are seized by any governmental entity
(federal, state or local), landlord or other Person without the Borrowers'
consent.


(m) Termination of Business. A Borrower ceases any material portion of its
business operations as presently conducted.


(n) Pension Benefits, etc. A Borrower fails to comply with ERISA, so that
grounds exist to permit the appointment of a trustee under ERISA to administer
any Borrower's employee plans or to allow the PBGC to institute proceedings to
appoint a trustee to administer such plan(s), or to permit the entry of a Lien
to secure any deficiency or claim.


(o) Criminal Conduct and Investigations. A Borrower commits or is indicted for
committing any crime or if any proceeding or investigation by any Governmental
Authority is pending an adverse disposition of which would be reasonably likely
to result in the forfeiture of any material assets of ta Borrower to any
Governmental Authority, federal, state or local.


(p) Chief Executive Officer.  Bradley Vizi is no longer active in his capacity
as CEO of RCM, unless a replacement is hired within 180 days that is reasonably
satisfactory to the Required Lenders.


(q) Material Adverse Effect. Any event or occurrence happens which results in or
causes, or is reasonably likely to result in or cause, a Material Adverse
Effect.


(r) Invalidity of Loan Documents.  Any Loan Document shall cease, for any
reason, to be in full force and effect, or any Borrower shall assert in writing
or shall disavow any of its obligations thereunder.


(s) Liens.  Any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Borrower not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent's failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Documents.


Section 8.2 Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, then, and in every such event (other than an event described in
Section 8.1(i) or (j)), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrowers, take any or all of the following
actions (whether before or after the Closing Date), at the same or different
times:  (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower, and/or (iii) require
that the Borrowers, jointly and severally, Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
 
91

--------------------------------------------------------------------------------



thereto) and thereupon such Cash Collateral shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower, and in case of any event
described in Section 8.1(i) or (j), the Revolving Commitments shall
automatically terminate (whether before or after the Closing Date) the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of each Borrower accrued under the Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower and
Cash Collateral for the L/C Obligations as described above shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower.
Section 8.3 Application of Funds.  After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 2.8), any amounts received on account of
the Secured Obligations shall be applied by the Administrative Agent in the
following order:
First, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3), in each case payable to the Administrative Agent in its capacity as
such;
Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
L/C Issuer and the L/C Fronting Fee), in each case payable to the L/C Issuer in
its capacity as such;
Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities and other
amounts, payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article 3 but
excluding fees described in Section 3.2(a)), ratably among them in proportion to
the respective amounts described in this clause Third payable to them;
Fourth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting accrued and unpaid fees under
Section 3.2(a) and interest on the Loans, L/C Obligations and other Secured
Obligations, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Fourth payable to them;
Fifth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans
and L/C Obligations, the Cash Management Obligations and the Swap Agreement
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fifth held by them;
Sixth, to the extent of any excess of such proceeds, to the Administrative Agent
for the account of the L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit;
92

--------------------------------------------------------------------------------



Seventh, to the extent of any excess of such proceeds, to the payment of all
other Secured Obligations of the Borrowers owing under or in respect of the Loan
Documents that are due and payable to the Credit Parties, or any of them, on
such date, ratably based on the respective aggregate amounts of all such Secured
Obligations owing to the Administrative Agent and the Lenders on such date; and
Last, to the extent of any excess of such proceeds, the balance, if any, after
all of the Secured Obligations (other than unasserted contingent indemnification
and unasserted expense reimbursement obligations in each case not yet due and
payable) have been paid in full, to the Borrowers or as otherwise required by
law.
Subject to Section 2.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the
Secured Obligations, if any, in the order set forth above.
ARTICLE 9

THE ADMINISTRATIVE AGENT
Section 9.1 Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Citizens Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article 9 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third-party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 9.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
93

--------------------------------------------------------------------------------



(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.2 and Section 11.2), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default, as applicable, is given to the Administrative Agent in writing by a
Borrower, a Lender or the L/C Issuer.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to investigate a violation or potential violation of an
Environmental Law or a Release or threat of Release of a Hazardous Material
pursuant to Section 6.13, nor shall it have any liability for any action it
takes or does not take in connection with any such investigation.
Section 9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person,
 
94

--------------------------------------------------------------------------------



and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
Section 9.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the "Resignation Effective
Date"), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
95

--------------------------------------------------------------------------------



Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
Section 9.7 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.8 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arranger or any agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
Section 9.9 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or reimbursement for any L/C Disbursement
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on such Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Loan
Document Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
L/C Issuer and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuer and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent Section 10.3.
96

--------------------------------------------------------------------------------



Section 9.10 Collateral Matters.
(a) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(i)
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) at the Termination Date, (B) that is sold or
otherwise Disposed of or to be sold or otherwise Disposed of as part of or in
connection with any sale or other Disposition permitted under the Loan
Documents; provided, however, any sale or Disposition of all or substantially
all of the Collateral shall be subject to Section 10.2(b), or (C) subject to
Section 10.2, if approved, authorized or ratified in writing by the Required
Lenders; and

(ii)
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.1(d).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property.
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Section 9.11 Compliance with Flood Insurance Laws.  The Administrative Agent has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under the Flood Insurance Laws and will post on the
applicable electronic platform (or otherwise distribute to each Lender documents
that it receives in connection with the Flood Insurance Laws (collectively, the
"Flood Documents")); provided, however that the Administrative Agent makes no
representation or warranty with respect to the adequacy of the Flood Documents
or their compliance with the Flood Insurance Laws.  Each Lender acknowledges and
agrees that it is individually responsible for its own compliance with the Flood
Insurance Laws and that it shall, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, including the Flood
Documents posted or distributed by the Administrative Agent, continue to do its
own due diligence to ensure its compliance with the Flood Insurance Laws.
Section 9.12 Cash Management Obligations and Swap Agreement Obligations.  Except
as otherwise expressly set forth herein or in the Security Agreement, any other
Collateral Document or any other Loan Document, no Person holding Cash
Management Obligations or Swap Agreement Obligations that obtains the benefits
of any Collateral by virtue of the provisions hereof or of any Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral or
amendment to any Loan Document (including any Collateral Document))
97

--------------------------------------------------------------------------------



other than in its capacity as a Lender or Administrative Agent and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Swap Agreement Obligations except to the extent expressly
required hereunder, provided that the Administrative Agent has received a
Secured Obligation Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Person holding such Secured Obligations.  The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Cash Management Obligations and Swap Agreement
Obligations in the case of the Termination Date.
ARTICLE 10

MISCELLANEOUS
Section 10.1 Notices.
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i) if to any Borrower:


RCM Technologies, Inc.
2500 McClellan Avenue, Suite 350
Pennsauken, New Jersey 08109
Attn:  Bradley Vizi, President & CEO
Telecopy No.: 856-488-8833


with copies to:     White & Williams, LLP
1800 One Liberty Place
Philadelphia, Pennsylvania  19103
Attention: Jennifer Santangelo, Esquire



(ii)
the Administrative Agent or the L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.1; and

(iii)
if to any other Credit Party, the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
98

--------------------------------------------------------------------------------



(b) Electronic Communications.  Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article 2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)
               Platform.

(i)
Each of the Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the L/C Issuer and the other
Lenders by posting the Communications on the Platform and that certain of the
Lenders (each, a "Public Lender") may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.

(ii)
Each Borrower hereby acknowledges hereby agrees that so long as any Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Communications that may be distributed to the Public Lenders and
that:  (A) all such Communications shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, means that the word "PUBLIC" shall appear
prominently on the first page thereof; (B) by marking "PUBLIC," the Borrowers
shall be deemed to have authorized the Administrative Agent, Lead Arranger and
the Lenders to treat such Communications as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to any Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
Section 10.14); (C) all Communications marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated "Public Side
Information"; and (D) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Communications that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information".

99

--------------------------------------------------------------------------------



 
(iii)
The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to any Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower's or the Administrative
Agent's transmission of communications through the Platform.

Section 10.2 Waivers; Amendments.
(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Credit Parties under the Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan and/or the issuance, amendment, extension or renewal of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default or Event of Default at the time.
(b) Except as expressly provided by Section 2.11, Section 3.3(b), or in the
other paragraphs of this Section 10.2, neither this Agreement, any other Loan
Document nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers,
the Administrative Agent and the Required Lenders, or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:
(i)
extend or increase any Revolving Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Article 4 or the waiver of any Default or Event of
Default shall not constitute an extension or increase of any Revolving
Commitment of any Lender);

(ii)
reduce the principal amount of any Loan or any reimbursement obligation with
respect to a L/C Disbursement, or reduce the rate of any interest, or reduce any
fees or other amounts, payable under the Loan Documents, without the written
consent of each Credit Party directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend or
modify any Financial Covenant, any defined terms used therein or the definition
of "Default Rate" or to waive any obligation of the Borrowers to pay interest at
the Default Rate, in each case, notwithstanding the fact that any such amendment
or modification actually results in reduction in the rate of interest or fees;

 
100

--------------------------------------------------------------------------------



 
(iii)
postpone any date scheduled for any payment of principal of, or interest on, any
Loan or reimbursement obligation with respect to any L/C Disbursement, or any
fees or other amounts payable hereunder or under any other Loan Document, or
reduce the amount of, waive or excuse any such payment, or postpone the stated
termination or expiration of the Revolving Commitments or reduce the amount of
or postpone the date of any prepayment required by Section 2.6(b) without the
written consent of each Credit Party directly and adversely affected thereby;

(iv)
except as provided in Section 2.9 and subsection (c) below change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 2.7(b) or the pro rata reduction of Revolving Commitments required by
Section 2.4(d), without the written consent of each Credit Party directly and
adversely affected thereby;

(v)
change any of the provisions of this Section or the definition of the term
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder;

(vi)
amend, modify or waive any provision of Section 2.9 without the written consent
of the Administrative Agent and the L/C Issuer;

(vii)
change the currency in which any Revolving Commitment or Loan is, or is to be,
denominated, Letters of Credit are to be issued or payment under the Loan
Documents is to be made without the written consent of each Lender directly
affected thereby; or

(viii)
release all or substantially all of the Collateral from the Liens of the Loan
Documents (except as expressly provided in the applicable Collateral Document or
in connection with a transaction permitted by Section 7.2), without the consent
of each Lender; and

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, and (B) any Issuing Bank, unless in writing executed by
such Issuing Bank, in each case in addition to the Borrowers and the Lenders
required above.
(c) Notwithstanding anything herein to the contrary, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent that by its terms requires the
consent of all the Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Revolving Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loan may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.
(d) In addition, notwithstanding anything in this Section 10.2 to the contrary,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.
101

--------------------------------------------------------------------------------



Section 10.3 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses.  The Borrowers, jointly and severally, shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, Lead
Arranger and their respective Affiliates (including Attorney Costs of counsel
for the Administrative Agent), in connection with the syndication of the
Revolving Facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, Lead Arranger or
any Credit Party (including Attorney Costs of the Administrative Agent or any
Credit Party), in connection with the enforcement or protection of its rights
(whether through negotiations, legal proceedings or otherwise) (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.3, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b) Indemnification by Borrowers.  The Borrowers, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), each Credit
Party, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
Attorney Costs), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Claim or Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower, and regardless of whether any
Indemnitee is a party thereto or (v) any government investigation, audit,
hearing or enforcement action resulting from any Borrower's or any of its
Affiliate's noncompliance (or purported noncompliance) with any applicable
Sanctions, other Anti-Terrorism Laws or Anti-Corruption Laws (it being
understood and agreed that the Indemnitees shall be entitled to indemnification
pursuant to this clause (including indemnification for fines, penalties and
other expenses) regardless of whether any adverse finding is made against any
Borrower or any of its Affiliates), provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by any Borrower against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Borrower has obtained a final and non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  To the extent
that the indemnity set forth above in this paragraph shall be held to be
unenforceable in whole or in part because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
indemnified amounts incurred by Indemnitees or any of them.
102

--------------------------------------------------------------------------------



(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.3 to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the L/C Issuer solely in its
capacity as such, only the Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this paragraph (c) are subject to the provisions of
Section 2.7(d).
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e) Payments.  All amounts due under this Section 10.3 shall be payable promptly
and in no event later than ten days after demand therefor.
Section 10.4 Successors and Assigns.
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section 10.4, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.4 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
10.4 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 10.4 and, to the extent expressly
contemplated hereby, the Related Parties of each of Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
103

--------------------------------------------------------------------------------



(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Revolving Commitment and/or the Loans at the time owing to it (in each
case with respect to any Revolving Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section 10.4
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)
in any case not described in paragraph (b)(i)(A) of this Section 10.4, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loan or the Revolving Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section 10.4 and, in
addition:

(A)
the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
(other than a Defaulting Lender), an Affiliate of a Lender (other than a
Defaulting Lender) or an Approved Fund, provided that the Borrowers shall be
deemed to have consented to any such assignment unless they shall object thereto
by written notice to the Administrative Agent within five Business Days after
written notice of such assignment shall have delivered to the Borrowers; and
provided, further, that the Borrowers' consent shall not be required during the
primary syndication of the Revolving Facility;

 
104

--------------------------------------------------------------------------------



 
(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C)
the consent of the L/C Issuer shall be required for any assignment in respect of
the Revolving Facility.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  In addition, each assignee shall, on or before the effective
date of such assignment, deliver to the Borrowers and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
Taxes in accordance with Section 3.6(g).

(v)
No Assignment to Certain Persons.  No such assignment shall be made to (A) any
Borrower or any of Affiliates or Subsidiaries of a Borrower, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof or (C) a
Person who, at the time of such assignment, is a Sanctioned Person if such
assignment would violate applicable law.

(vi)
No Assignment to Natural Persons.  No such assignment shall be made to a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person).

(vii)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the prior written consent of the Borrowers and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment
105

--------------------------------------------------------------------------------



and Assumption covering all of the assigning Lender's rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 3.5 and Section 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than (w) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (x) a Borrower or any Affiliates or Subsidiaries of a Borrower,
(y) any Defaulting Lender or any of its subsidiaries or (z) a Person who, at the
time of such participation, is a Sanctioned Person if the sale of such
participation would violate applicable law) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant.  Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.4, 3.5 and 3.6 (subject to the
requirements and limitations therein, including the requirements under
Section 3.6 (it being understood that the documentation required under
Section 3.6(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.7 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.5 or 3.6, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers' request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.7(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.7(h) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's
106

--------------------------------------------------------------------------------



interest in the Loans or other obligations under the Loan Documents (the
"Participant Register"); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and the Loan
Documents to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f) Cashless Settlement.  Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent and such Lender.
Section 10.5 Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any L/C Obligation or any fee or any other amount payable under the Loan
Documents is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.  The
provisions of Sections 3.4, 3.5, 3.6, 10.3, 10.9, and 10.10 and Article 9 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby or the Termination Date.
Section 10.6 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., "pdf" or "tif") format shall be effective as
delivery of a manually executed counterpart of this Agreement.
107

--------------------------------------------------------------------------------



(b) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 10.7 Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 10.8 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Credit Party or
any such Affiliate to or for the credit or the account of any Borrower or any of
its Subsidiaries against any and all of the obligations of such Borrower or such
Subsidiary now or hereafter existing under this Agreement or any other Loan
Document to such Credit Party or Affiliate, irrespective of whether or not such
Credit Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Credit Party
different from the branch or office holding such deposit or obligated on such
indebtedness, provided, that in the event that any Defaulting Lender shall
exercise any right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.8 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The rights of each Credit
Party and its Affiliates under this Section 10.8 are in addition to other rights
and remedies (including other rights of setoff) that such Credit Party and its
Affiliates may have.  Each Credit Party agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process.
(a) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.
108

--------------------------------------------------------------------------------



(b) Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the federal and state courts of the Commonwealth of Pennsylvania
located in Philadelphia County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Borrower or its properties in the courts of any jurisdiction.
(c) Waiver of Objection to Venue.  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 10.9.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d) Service of Process.  Each of the parties hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.1.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
Section 10.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11 Payments Set Aside.  To the extent that any payment by or on
behalf of a Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
Fraudulent Transfer Law, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate.
109

--------------------------------------------------------------------------------



Section 10.12 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or L/C
Obligation, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law (collectively the "charges"), shall
exceed the maximum lawful rate (the "maximum rate") that may be contracted for,
charged, taken, received or reserved by the Lender holding an interest in such
Loan or L/C Obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or L/C Obligation hereunder, together with all
of the charges payable in respect thereof, shall be limited to the maximum rate
and, to the extent lawful, the interest and the charges that would have been
payable in respect of such Loan or L/C Obligation but were not payable as a
result of the operation of this Section shall be cumulated, and the interest and
the charges payable to such Lender in respect of other Loans or L/C Obligations
or periods shall be increased (but not above the maximum rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
Section 10.14 Treatment of Certain Information; Confidentiality.
(a) Each Credit Party agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower, its
Subsidiaries or the Revolving Facility or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Revolving Facility, (viii) with the consent of the Borrowers
or (ix) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section 10.14 or (B) becomes available to the
Administrative Agent, any Credit Party or any of their respective Affiliates on
a non-confidential basis from a source other than a Borrower or (C) is
independently generated by the Administrative Agent, any Credit Party or any of
their respective Affiliates.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, league table providers and other similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Revolving Commitments.
110

--------------------------------------------------------------------------------



(b) For purposes of this Section, "Information" means all information received
from any Borrower or any of its Subsidiaries relating to any Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any other Credit
Party on a non-confidential basis prior to disclosure by any Borrower or any
Subsidiary or that is independently prepared by the Administrative Agent or any
other Credit Party, provided that, in the case of information received from any
Borrower or any of its Subsidiaries after the Agreement Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,
"Information" shall not include, and each Credit Party (and their Affiliates and
respective partners, directors, officers, employees, agents, advisors and
representatives) may disclose to any and all persons, without limitation of any
kind, any information with respect to the U.S. federal income tax treatment and
U.S. federal income tax structure of the transactions contemplated hereby and
all materials of any kind (including opinions or other tax analyses) that are
provided to such Credit Party relating to such tax treatment and tax structure.
(c) The Borrowers agree, on behalf of themselves and their Affiliates, that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the other Loan Documents
without the prior written consent of such Person, unless (and only to the extent
that) the Borrowers or such Affiliate is required to do so under law and then,
in any event, the Borrowers or such Affiliate will consult with such Person
before issuing such press release or other public disclosure.
(d) The Borrowers consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the Transactions using the
name, product photographs, logo or trademark of the Borrowers.
Section 10.15 USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the USA PATRIOT Act.  Each Borrower shall, and shall cause each Subsidiary
to, provide such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the USA PATRIOT Act.
Section 10.16 No Fiduciary Duty.  Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lead Arranger, the Documentation Agent, the
Syndication Agent, the other Credit Parties and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lead Arranger, the Documentation Agent, the Syndication Agent, the
other Credit Parties or their respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
111

--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 10.18 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Borrower, that at least one
of the following is and will be true:
(i)
such Lender is not using "plan assets" (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving
Commitments,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,

(iii)
(A) such Lender is an investment fund managed by a "Qualified Professional Asset
Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

112

--------------------------------------------------------------------------------



 
(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower, that:
(i)
Neither the Administrative Agent nor any of its Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Loan Document Obligations),

(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)
no fee or other compensation is being paid directly to the Administrative Agent
or any of its Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Revolving Commitments or
this Agreement.

 
113

--------------------------------------------------------------------------------



(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Revolving Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Revolving Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, Unused Facility Fees,
arrangement fees, underwriting fees, ticking fees, agency fees, administrative
agent or collateral agent fees, utilization fees, minimum usage fees, letter of
credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker's acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.
[Signature pages follow]
 
 
114



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:             RCM TECHNOLOGIES, INC.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO




RCM TECHNOLOGIES (USA), INC.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO




PROGRAMMING ALTERNATIVES
OF MINNESOTA, INC.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO




RCMT DELAWARE, INC.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO




RCM TECHNOLOGIES CANADA CORP.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO


Signature Page to Third Amended and Restated Loan Agreement
115



--------------------------------------------------------------------------------





RCMT EUROPE HOLDINGS, INC.


By: /s/Kevin D. Miller


Name: Kevin D. Miller


Title: CFO





AGENT:
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent and Arranger



By: /s/Lisa S. Williams


Name: Lisa S. Williams


Title: SVP




LENDERS:               CITIZENS BANK OF PENNSYLVANIA, as Lender


By: /s/Lisa S. Williams


Name: Lisa S. Williams


Title: SVP






214839264v4
Signature Page to Third Amended and Restated Loan Agreement
116




